DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on 04 October 2022.
Claims 1, 3, 19, 25, 32, 44, 62, 65, and 70 have been amended and are hereby entered.
Claims 8, 12, 23, 26, 27, 37, 46, 63, and 66 were previously canceled.
Claims 1-7, 9-11, 13-22, 24, 25, 28-36, 38-45, 47-62, 64, 65, and 67-74 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 October 2022 has been entered.
 
Claim Objections
Claims 1, 19, and 25 are objected to for the following informalities:  Each claim contains multiple recitations of “the at least portion”.  (For example: In Claim 1(i), line 4 and Claim 1(j) in 1.  Examiner believes this to be a typographical error intended to refer to “the at least a portion” of Claim 1(c) line 1.  The same issue applies to Claims 19 and 25 and various dependent claims.  Please check all claims in their entirety for similar instances pertaining to “at least (a) portion” and streamline terminology throughout the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 13-22, 24, 25, 28-36, 38-45, 47-62, 64, 65, and 67-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "retrieving from the rest of the inventory" in the first line of (d).  The metes and bounds of “the rest of the inventory” are unclear in this claim because there is no prior recitation of a particular portion of the inventory which would establish context for “the rest” of the inventory.  For purposes of examination, it is being interpreted as “retrieving from the inventory”. 
Claim 1 recites the limitation in (g) “searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication(s)”. Per this claim language, only one record associated with one portion of the medication is required by this limitation.  However, (h) requires “a plurality of search results” and (j) requires “a plurality of records” which renders the claim indefinite.  It is unclear how if (g) searches for one record, how (h) and (j) can involve a plurality of results/records.  
Claims 2-18, 56-59, 67-70 inherit the deficiencies of parent Claim 1 and are subsequently rejected.  
Claim 3 recites the limitation "from the rest of the inventory" in the first line of (d).  The metes and bounds of “the rest of the inventory” are unclear in this claim because there is no prior recitation of a particular portion of the inventory which would establish context for “the rest” of the inventory.  For purposes of examination, it is being interpreted as “retrieving from the inventory”.  
Claim 19 recites the limitation "retrievable from the rest of the inventory" in the last line of (f).  The metes and bounds of “the rest of the inventory” are unclear in this claim because there is no prior recitation of a particular portion of the inventory which would establish context for “the rest” of the inventory.  For purposes of examination, it is being interpreted as “retrieving from the inventory”. 
Claim 19 recites the limitation in (c) “searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication(s)”. Per this claim language, only one record associated with one portion of the medication is required by the claim language.  However, (d) requires “a plurality of search results” and (e) requires “a plurality of records” which renders the claim indefinite.  It is unclear how if (c) searches for one record, how (d) and (e) can involve a plurality of results/records.  
Claims 20-22, 24, 30-36, 38, 40-45, 50-51, 61-62, 71-72, 74 inherit the deficiencies of parent Claim 19 and are subsequently rejected.  
Claim 25 recites the limitation "retrievable from the rest of the inventory" in the last two lines of (f).  The metes and bounds of “the rest of the inventory” are unclear in this claim because there is no prior recitation of a particular portion of the inventory which would establish context for “the rest” of the inventory.  For purposes of examination, it is being interpreted as “retrieving from the inventory”. 
Claim 25 recites the limitation in (c) “searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication(s)”. Per this claim language, only one record associated with one portion of the medication is required by the claim language.  However, (d) requires “a plurality of search results” and (e) requires “a plurality of records” which renders the claim indefinite.  It is unclear how if (c) searches for one record, how (d) and (e) can involve a plurality of results/records.  
Claims 28, 52-55, 64-65 inherit the deficiencies of parent Claim 25 and are subsequently rejected.  
Claim 40 recites the limitation “updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to subtract the pending or retrieved portion”. There is no antecedent basis for “the pending (portion)” in this claim. For purposes of examination, it is being interpreted as “a pending or retrieved portion”. 
Claims 41 recites the limitation “updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate the pending or retrieved portion as pending or retrieved”. There is no antecedent basis for “the pending (portion)” in this claim. For purposes of examination, it is being interpreted as “a pending or retrieved portion”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-11, 13-22, 24, 25, 28-36, 38-45, 47-62, 64, 65, and 67-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  

Step 1
	The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-7, 9-11, 13-22, 24, 25, 28-36, 38-45, 47-62, 64, 65, and 67-74).  The claims are further directed to an abstract idea on the grounds detailed below.  

Step 2A Prong 1
	Claim 1 recites, in part, performing the steps of: 
- receiving a pharmaceutical medication; 
- inputting first data related to the pharmaceutical medication, wherein the first data identify: (1) a medication identification code corresponding to the pharmaceutical medication, and (2) a location for at least a portion of the pharmaceutical medication in an inventory, wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name; 
- creating a record associated with at least a portion of the pharmaceutical medication, wherein the record identifies the medication identification code of the pharmaceutical medication, the expiration date of the pharmaceutical medication, and a location identifier corresponding to a location for the portion of the pharmaceutical medication in the inventory; 
- retrieving from the rest of the inventory a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit corresponding to the location identifier; 
- storing the portion of the pharmaceutical medication in the labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit corresponding to the location identifier 
- inputting second data related to the pharmaceutical medication, wherein the second data identify one or more medication identification code(s) corresponding to the pharmaceutical medication and a quantity of the pharmaceutical medication; 
- based on the inputted second data, searching a plurality of records stored for one or more record(s) associated with at least a portion of the pharmaceutical medication in the inventory; 
- based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication in the inventory; wherein the plurality of search results are filtered, sorted, and/or grouped based at least in part on expiration date and one or more of location identifier and quantity 
- retrieving the at least portion of the pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit based on the corresponding location identifier(s); and 
- dispensing the at least portion of the pharmaceutical medication retrieved in j based on the received order.

	These steps amount to managing personal behavior or relationships or interactions between people, and accordingly recite a method of organizing human activity.  Specifically, the claim amounts to organizing an individual receiving a medication and inputting its medication code and storage location to create a record for the medication, retrieving a labeled storage unit and storing the medication in the storage unit at a particular location, inputting additional data pertaining to the medication code and quantity, searching for records of the medication stored in inventory, filtering the results by expiration date and quantity/location, retrieving a portion of the medication from a particular labeled storage unit, and dispensing the medication retrieved.   Receiving medications, checking them into inventory and putting them in storage at a particular location is a personal behavior routinely performed by pharmacists/healthcare professionals.  

	Claim 19 recites, in part, performing the steps of: 
- receiving an order for one or more pharmaceutical medication(s), wherein the order indicates a name and a quantity for each of the pharmaceutical medication(s); 
- inputting data related to at the pharmaceutical medication(s), wherein the data identify a medication identification code corresponding to the pharmaceutical medication(s) and quantity of the pharmaceutical medication(s); 
- based on the inputted data, searching a plurality of records stored for one or more record(s) associated with at least a portion of the pharmaceutical medication(s) in the inventory; 
- based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication(s) in the inventory; wherein the plurality of search results are filtered, sorted, and/or grouped based at least in part on expiration date and one or more of location identifier and quantity, 
- based on the filtering, sorting, and/or grouping, displaying a plurality of records associated with the pharmaceutical medication in the inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the pharmaceutical medication that identifies the location of the at least portion of the pharmaceutical medication in the inventory
- based on the filtering, sorting, and/or grouping, displaying a plurality of records associated with the pharmaceutical medication in the inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the pharmaceutical medication that identifies the location of the at least portion of the pharmaceutical medication in the inventory
- retrieving the at least portion of the pharmaceutical medication(s) from the a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit based on the corresponding location identifier(s), wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory; and 
- dispensing the at least portion of the pharmaceutical medication(s) retrieved in (g) based on the received order.

	These steps amount to managing personal behavior or relationships or interactions between people, and accordingly recite a method of organizing human activity.  Specifically, the claim amounts to organizing an individual receiving an order for a medication and inputting data related to the medication where the data identifies an identification code corresponding to the medication and quantity, searching for records of the medication stored in inventory, filtering the results by expiration date and quantity/location, retrieving a portion of the medication from a particular labeled storage unit, and dispensing the medication based on the received order.  Filling prescriptions based on a received order is a personal behavior routinely performed by pharmacists and healthcare professionals.    

	Claim 25 recites, in part, performing the steps of: 
- inputting data identifying a medication identification code corresponding to one or more pharmaceutical medication(s); 
- receiving a recall identifying a lot or batch number for the pharmaceutical medication(s); 
- based on the inputted data, searching a plurality of records stored for one or more record(s) associated with at least a portion of the pharmaceutical medication(s) in the inventory; wherein: (1) the data inputted in (a) further identify a lot or batch number, and the received location identifier identifies a location of at least a portion of the one or more pharmaceutical medications with the recalled lot or batch number, or (2) a list of pharmaceutical medications in the inventory having the medication identification code is further received, wherein the list further identifies lot or batch number of the pharmaceutical medications in the inventory having the medication identification code; 
- based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication(s) in the inventory; wherein the plurality of search results are filtered, sorted, and/or grouped based at least in part on expiration date and one or more of location identifier and quantity,  
- based on the filtering, sorting, and/or grouping, displaying a plurality of records associated with the pharmaceutical medication in the inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the pharmaceutical medication that identifies the location of the at least portion of the pharmaceutical medication in the inventory
- retrieving the at least portion of the pharmaceutical medication(s) with the recalled lot or batch number from a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit based on the corresponding location identifier(s), wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name; and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory; and 
- dispositioning the at least portion of the pharmaceutical medication(s) retrieved in (f).

	These steps amount to managing personal behavior or relationships or interactions between people, and accordingly recite a method of organizing human activity.  Specifically, the claim amounts to organizing an individual inputting data related to a medication, receiving a recall notification for a lot or batch number of the medication, searching a database for records of the medication stored in inventory, filtering the results by expiration date and quantity/location, retrieving a portion of the medication from a particular labeled storage unit, and dispositioning the medication based on the received order.  Retrieving and dispositioning medications based on a recall notice is a personal behavior routinely performed by pharmacists and healthcare professionals.

Step 2A Prong 2
	This judicial exception is not integrated into a practical application because the additional elements within the claim only amount to: 

A. 	Instructions to Implement the Judicial Exception, MPEP 2106.05(f)
	Claim 1, 19 and 25 additionally recite one or more electronic device(s) with a processor and memory as performing the functions within the abstract idea such as inputting data related to a medication, creating a record associated with a medication, and/or searching a plurality of records for a record associated with the medication. 
	Paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data
processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. For example, in
claims 1, 19 and 25, the computing device is only broadly recited as used to perform each of the subsequent functions within the abstract idea involving the receiving and processing of data, such as inputting data related to the pharmaceutical medication and searching a plurality of records for one or more records associated with a medication. 

B.  	Insignificant Extra-Solution Activity, MPEP 2106.05(g) 
	Claims 1, 19 and 25 additionally recite a step of displaying a plurality of records associated with a portion of pharmaceutical medication based on filtering, sorting and/or grouping. This step of displaying the filtered, sorted and/or grouped records only amounts to insignificant application of the abstract idea, e.g., it only amounts to outputting results after implementation of the step of filtering, sorting and/or grouping records. 

	The above claims, as a whole, are therefore directed to an abstract idea. 

 Step 2B
	The claims as currently drafted do not include additional elements that are sufficient to amount to more than the abstract idea, because the additional elements or combination of elements amount to no more than recitation of: 

A. 	Instructions to Implement the Judicial Exception, MPEP 2106.05(f)
	As explained above, Claims 1, 19 and 25 only recite one or more electronic device(s) with a processor and memory as performing the functions within the abstract idea such as inputting data related to a medication, creating a record associated with a medication, and/or searching a plurality of records for a record associated with the medication. Mere instructions to implement the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f). 
	
B.  	Insignificant Extra-Solution Activity, MPEP 2106.05(g) 
	Likewise, as explained above, the step of outputting the results of a search to a display only amount to insignificant application of the abstract idea.  

C. 	Well-understood, Routine and Conventional Activities, MPEP 2106.05(d)
	In addition to amounting to insignificant extra-solution activity, the elements in Section B above constitute well-understood, routine and conventional activity. 
	The step of outputting the results of a search to a display as recited in Claims 1, 19 and 25, likewise only amount to transmitting data over a network. These steps only amount to outputting a plurality of records to a display after implementation of the step of filtering, sorting and/or grouping. Each of these elements is recited at a high level of generality as forms of sending an output of the determination to a display, and is recited only in the form of insignificant extra-solution activity as explained above. 

	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is already not present when looking at the elements taken individually. Their collective functions merely provide conventional implementation using a computer.  

Dependent Claims 
	Claim 2 recites wherein the first data inputted in (b) are derived or looked up at least in part from documentation associated with the pharmaceutical medication received in (a). These limitations fall within the scope of the abstract idea as set out above. 

	Claim 3 recites wherein the first pharmaceutical medication is received in a first shipment in (a), and the method further comprises: after (e), receiving a second shipment comprising the pharmaceutical medication; inputting third data related to the pharmaceutical medication, wherein the third data identify: a medication identification code corresponding to the pharmaceutical medication received in the second shipment, and a second location for at least a portion of the pharmaceutical medication in the inventory, wherein the second location of the pharmaceutical medication in the inventory is different from the first location of the pharmaceutical medication in the inventory inputted in (b); creating a second record associated with the pharmaceutical medication, wherein the second record identifies a second location identifier corresponding to the second location for the at least portion of the pharmaceutical medication in the inventory and a quantity of the pharmaceutical medication based at least in part on the quantity of the portion of the pharmaceutical medication received in the second shipment; and storing the portion of the pharmaceutical medication received in the second shipment at the second location in the inventory, wherein the second location in the inventory is a second labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the second labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory. These limitations fall within the scope of the abstract idea as set out above.
	Claim 3 additionally recites that the electronic device is used for inputting of third data and that a second record is created in the memory of the electronic device. As addressed above with respect to Claim 1, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 4 recites wherein the location for the pharmaceutical medication in the inventory inputted in (b) is different from the previous location for a pharmaceutical medication having the same name or medication identification code as the pharmaceutical medication received in (a). These limitations fall within the scope of the abstract idea as set out above.

	Claim 5 recites further comprising, after (c): updating a record of at least a portion of the pharmaceutical medication to add quantity of the stored portion. These limitations fall within the scope of the abstract idea as set out above.
	Claim 5 additionally recites that the record is updated in the memory of the electronic device. As addressed above with respect to Claim 1, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 6 recites further comprising, after (a), associating a code with the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 7 recites wherein the code comprises an optical barcode. These limitations fall within the scope of the abstract idea as set out above.
	Claim 7 further recites a radio frequency identification (RFID) code, which amounts to implementing code with a computing device.  Para. [0034] merely recites that data may be inputted into the electronic device via RFID reader. 
	The broad recitation of an RFID reader used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the abstract idea using computing devices as tools to implement the abstract idea.  
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 9 recites wherein the first data are inputted. This falls within the scope of the abstract idea as set out above. 
	Claim 9 further recites that the first data are inputted through an optical barcode scanner, a radio frequency identification (RFID) reader or OCR device, which amounts to implementing code with a computing device.  Para. [0034] recites, at a high level, that data may be inputted into the electronic device via optical barcode scanner, RFID reader or OCR device. 
	The broad recitation of an optical barcode scanner, RFID reader or OCR device reader used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the abstract idea using computing devices as tools to implement the abstract idea.  
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 10 recites wherein the location is inputted in (b) based on one or more criteria. This falls within the scope of the abstract idea as set out above. 
	Claim 10 additionally recites that the location is automatically inputted by the electronic device. As addressed above with respect to Claim 1, [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 11 recites wherein the criteria comprise one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, expiration date, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, quantity, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, date created, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 13 recites wherein the location identifier for the portion of the pharmaceutical medication in the inventory identifies one or more of: an aisle or area, a shelving unit, an inventory container, and a section within an aisle, area, shelving unit, or inventory container. These limitations fall within the scope of the abstract idea as set out above.

	Claim 14 recites wherein the inventory comprises a plurality of sections, and wherein each section of the plurality is labeled with a different location in the inventory. These limitations fall within the scope of the abstract idea as set out above.

	Claim 15 recites wherein the sections of the plurality are designated or divided by physical dividers that are movable within the inventory. These limitations fall within the scope of the abstract idea as set out above.

	Claim 16 recites wherein at least a portion of the inventory is at room temperature. These limitations fall within the scope of the abstract idea as set out above.

	Claim 17 recites wherein at least a portion of the inventory is cooler than room temperature. These limitations fall within the scope of the abstract idea as set out above, as no refrigerator or cooling equipment is recited in the claim.

	Claim 18 recites prior to (e): receiving an order for the pharmaceutical medication received in (a), wherein the order identifies a name and the quantity for the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 20 recites wherein the order comprises a prescription or refill for each of the one or more prescription pharmaceutical medications, and wherein the prescription or refill identifies the name and quantity for the one or more prescription pharmaceutical medications. These limitations fall within the scope of the abstract idea as set out above.

	Claim 21 recites wherein the order is received in (a), and wherein the data related to at least a portion of the one or more pharmaceutical medications are inputted in (b).  These limitations fall within the scope of the abstract idea as set out above.
	Claim 21 additionally recites that the electronic device is used to automatically receive an order and data related to the medications are inputted automatically at the electronic device. As addressed above with respect to Claim 19, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 22 recites wherein the location identifier provided in (e) identifies a location of a generic or therapeutic equivalent of at least a portion of the one or more pharmaceutical medication(s) from the order received in (a), and wherein the generic or therapeutic equivalent of at least a portion of the one or more pharmaceutical medication(s) is retrieved in (f) and dispensed in (g). These limitations fall within the scope of the abstract idea as set out above.

	Claim 24 recites wherein the location identifier is received from the electronic device based further on one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, repacked by user, reconciled by user, created by user, inputted by user, updated by user, shipped by user, received by user, stored by user, pended by user, retrieved by user, dispensed by user, dispositioned by user, date repacked, date reconciled, date created, date inputted, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 28 recites wherein the data inputted in (a) further identifies the NDC, manufacturer, or labeler for the one or more recalled pharmaceutical medications.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 29 recites wherein the inputted first data further identify one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, quantity, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, repacked by user, reconciled by user, created by user, inputted by user, updated by user, shipped by user, received by user, stored by user, pended by user, retrieved by user, dispensed by user, dispositioned by user, date repacked, date reconciled, date created, date inputted, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 30 recites wherein a first portion of the one or more pharmaceutical medications is dispensed or dispositioned, and wherein the method further comprises one or both of: repacking and returning to the inventory a second portion of the one or more pharmaceutical medications. These limitations fall within the scope of the abstract idea as set out above.

	Claim 31 wherein the second portion of the one or more pharmaceutical medications is returned to the inventory in a new location. These limitations fall within the scope of the abstract idea as set out above.

	Claim 32 recites The method of claim 19, wherein: (e) comprises displaying: (1) two or more record(s) associated with the at least portion of the pharmaceutical medication(s) in the inventory, each record comprising location identifier(s) corresponding to the location of the at least portion of the pharmaceutical medication(s) in the inventory and (2) a suggested path for retrieving at least a portion of the pharmaceutical medication(s) from the inventory based on the two or more location identifiers; (f) comprises retrieving the at least  portion of the one or more pharmaceutical medication(s) from the labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit according to the suggested path; and (g) comprises dispensing the retrieved portion of the pharmaceutical medication(s). These limitations fall within the scope of the abstract idea as set out above.

	Claim 33 recites wherein retrieving the at least portion of the one or more pharmaceutical medications from the labeled bin, container, shelf, shelving unit, or section is performed manually. These limitations fall within the scope of the abstract idea as set out above.

	Claim 34 recites wherein retrieving the at least portion of the one or more pharmaceutical medications from the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section. These limitations fall within the scope of the abstract idea as set out above.

	Claim 34 additionally recites that the step of retrieving the portion of medication is performed by using a “robot, conveyor or other automated device”. Para. [0074], [0090], [0101] and [0117] merely reiterates the claim language of using a robot, conveyor or automated device to move things in an inventory, but does not provide specifics of the robot, conveyor or automated device. 
	The broad recitation of a “robot, conveyor or other automated device” computing device used to perform the steps of moving items within the abstract idea only amounts to instructions to implement the abstract idea using electronic/computing devices as tools to implement the abstract idea. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 35 recites further comprising, prior to dispensing the one or more pharmaceutical medication(s): repacking the one or more pharmaceutical medication(s). These limitations fall within the scope of the abstract idea as set out above.

	Claim 36 recites further comprising, prior to dispensing the one or more pharmaceutical medication(s): reconciling a quantity of the one or more pharmaceutical medication(s) at the location in the inventory based on the one or more location identifiers. These limitations fall within the scope of the abstract idea as set out above.

	Claim 38 recites after inputting the data: updating a record of the portion of the one or more pharmaceutical medications to indicate pending or received status. These limitations fall within the scope of the abstract idea as set out above.
	Claim 38 additionally recites that the record is updated in the memory of the electronic device. additionally recites that the record is updated in the memory of the electronic device. As addressed above with respect to Claim 1, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 39 recites receiving data identifying total quantity, count, cost, price, or value of at least a portion of the one of the pharmaceutical medications which are stored, pending, or retrieved. These limitations fall within the scope of the abstract idea as set out above.
	Claim 39 additionally recites that the data identifying total quantity, cost, count, etc. is received from the electronic device. As addressed above with respect to Claim 19, [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ storage functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea.

	Claim 40 recites updating a record of at least a portion of the one or more pharmaceutical medications to subtract the pending or retrieved portion. These limitations fall within the scope of the abstract idea as set out above.
	Claim 40 additionally recites that a record is updated in the memory of the electronic device. As addressed above with respect to Claim 19, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 41 recites updating a record of at least a portion of the one or more pharmaceutical medications to indicate the pending or retrieved portion as pending or retrieved. These limitations fall within the scope of the abstract idea as set out above.
	Claim 41 additionally recites that a record is updated in the memory of the electronic device.  As addressed above with respect to Claim 19, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 42 recites updating a record of at least a portion of the one or more pharmaceutical medications to indicate a status of the portion of the one or more pharmaceutical medications as available. These limitations fall within the scope of the abstract idea as set out above.
	Claim 42 additionally recites that a record is updated in the memory of the electronic device.  As addressed above with respect to Claim 19, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 43 recites wherein the record is updated automatically by the electronic device.
As addressed above with respect to Claim 19, [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea.

	Claim 44 recites wherein retrieving the pharmaceutical medication(s) from the labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit in (f) comprises scanning one or more codes associated with one or both of the pharmaceutical medication(s) and the location. These limitations fall within the scope of the abstract idea as set out above.

	Claim 45 recites wherein the code comprises an optical barcode. These limitations fall within the scope of the abstract idea as set out above.
	Claim 45 further recites a radio frequency identification (RFID) code, which amounts to implementing code with a computing device.  Para. [0034] recites that data may be inputted into the electronic device via RFID reader. 
	The broad recitation of an RFID reader used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the abstract idea using computing devices as tools to implement the abstract idea.  
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 47 recites wherein the labeled bin, container, shelf, shelving unit, or section is movable within the inventory. These limitations fall within the scope of the abstract idea as set out above.

	Claim 48 recites after storing the portion of the pharmaceutical medication in the labeled bin, container, shelf, shelving unit, or section: placing the labeled bin, container, shelf, shelving unit, or section back in the inventory. These limitations fall within the scope of the abstract idea as set out above.

	Claim 49 recites wherein the portion of the pharmaceutical medication is stored in the labeled bin, container, shelf, shelving unit, or section manually by a user. These limitations fall within the scope of the abstract idea as set out above.

	Claim 50 recites wherein the labeled bin, container, shelf, shelving unit, or section is movable within the inventory. These limitations fall within the scope of the abstract idea as set out above.

	Claim 51 recites wherein the at least portion of the one or more pharmaceutical medications is retrieved by a user going to one or more locations in the inventory based on one or more location identifiers. These limitations fall within the scope of the abstract idea as set out above.

	Claim 52 recites wherein the labeled bin, container, shelf, shelving unit, or section is movable within the inventory. These limitations fall within the scope of the abstract idea as set out above.

	Claim 53 recites wherein retrieving the at least portion of the pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section is performed manually. These limitations fall within the scope of the abstract idea as set out above. 
	Claim 54 recites wherein retrieving the at least portion of the one or more pharmaceutical medications from the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section. These limitations fall within the scope of the abstract idea as set out above.
	Claim 54 additionally recites that the step of retrieving the portion of medication is performed by using a “robot, conveyor or other automated device”. Para. [0074], [0090], [0101] and [0117] merely reiterates the claim language of using a robot, conveyor or automated device to move things in an inventory, but does not provide specifics of the robot, conveyor or automated device. 
	The broad recitation of a “robot, conveyor or other automated device” computing device used to perform the steps of moving items within the abstract idea only amounts to instructions to implement the abstract idea using electronic/computing devices as tools to implement the abstract idea. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 55 recites wherein the at least portion of the one or more pharmaceutical medications is retrieved by a user going to one or more locations in the inventory based on one or more location identifiers. These limitations fall within the scope of the abstract idea as set out above.

	Claim 56 recites wherein the created record further identifies a name and quantity of the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 57 recites wherein the quantity of the pharmaceutical medication is inputted by a user. These limitations fall within the scope of the abstract idea as set out above.

	Claim 58 recites wherein the quantity of the pharmaceutical medication is derived from the medication identification code by the device. These limitations fall within the scope of the abstract idea as set out above.

	Claim 59 recites wherein the medication identification code includes, identifies, or indicates one or more of: Prescription Number (Rx), serial number, lot or batch number, National Drug Code (NDC), Universal Product Code (UPC), International Article Number (EAN), Generic Product Identifier (GPI), Generic Code Number (GCN), Generic Sequence Number (GSN), and Product Identifier. These limitations fall within the scope of the abstract idea as set out above.

	Claim 60 recites wherein the documentation associated with the received pharmaceutical medication comprises one or more of medication packaging, order invoice(s), order receipt(s), shipping manifest(s), packing slip(s), transaction statement(s), transaction information, and transaction history. These limitations fall within the scope of the abstract idea as set out above.

	Claim 61 recites wherein the medication identification code includes, identifies, or indicates one or more of: Prescription Number (Rx), serial number, lot or batch number, National Drug Code (NDC), Universal Product Code (UPC), International Article Number (EAN), Generic Product Identifier (GPI), Generic Code Number (GCN), Generic Sequence Number (GSN), and Product Identifier. These limitations fall within the scope of the abstract idea as set out above.
	Claim 62 recites wherein a medication identification code corresponding to the pharmaceutical medication(s) is inputted in (b); wherein a name and strength of the pharmaceutical medication(s) is inferred based on the inputted medication identification code; and wherein the corresponding name and strength of the pharmaceutical medication(s) is filtered, sorted, and/or grouped in (d) or displayed with the plurality of records in (e). These limitations fall within the scope of the abstract idea as set out above.
	Claim 62 additionally recites that the name and strength of the medication are inferred by the device based on the inputted medication code.  As addressed above with respect to Claim 19, [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and processing of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea.

	Claim 64 recites wherein the medication identification code includes, identifies, or indicates one or more of: Prescription Number (Rx), serial number, lot or batch number, National Drug Code (NDC), Universal Product Code (UPC), International Article Number (EAN), Generic Product Identifier (GPI), Generic Code Number (GCN), Generic Sequence Number (GSN), and Product Identifier. These limitations fall within the scope of the abstract idea as set out above.

	Claim 65 recites  wherein a medication identification code corresponding to the pharmaceutical medication(s) is inputted in (a); wherein a name and strength of the pharmaceutical medication(s) is inferred based on the inputted medication identification code; and wherein the corresponding name and strength of the pharmaceutical medication(s) is filtered, sorted, and/or grouped in (d) or displayed with the plurality of records in (e). These limitations fall within the scope of the abstract idea as set out above.
	Claim 65 additionally recites that the name and strength of the medication are inferred by the electronic device based on the inputted medication code.  As addressed above with respect to Claim 25, [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and processing of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea.
	Claim 67 recites wherein retrieving the at least portion of the one or more pharmaceutical medications from the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section. These limitations fall within the scope of the abstract idea as set out above.
	Claim 67 additionally recites that the step of retrieving the portion of medication is performed by using a “robot, conveyor or other automated device”. Para. [0074], [0090], [0101] and [0117]  merely reiterates the claim language of using a robot, conveyor or automated device to move things in an inventory, but does not provide specifics of the robot, conveyor or automated device. 
	The broad recitation of a “robot, conveyor or other automated device” computing device used to perform the steps of moving items within the  abstract idea only amounts to instructions to implement the abstract idea using electronic/computing devices as tools to implement the abstract idea. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 

	Claim 68 recites wherein the inputted first data further identify the expiration date of the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.

	Claim 69 wherein the expiration date of the pharmaceutical medication is derived from the medication identification code.  These limitations fall within the scope of the abstract idea as set out above.
	Claim 70 recites after (k): updating a record of at least a portion of the pharmaceutical medication(s) to reduce quantity of the stored portion based on the dispensed portion.  These limitations fall within the scope of the abstract idea as set out above.

	Claim 70 additionally recites that a record is updated in the memory of the electronic device.  As addressed above with respect to Claim 1, paragraphs [0057] and [0058] merely disclose that data is inputted “at a computer”.  [0120]-[0126] of the specification as originally filed describes electronic devices; para. [0120] merely teaches “the device may include a processor and memory. As used herein, a processor may include any processor known in the art suitable for a computer-implemented system described herein”. Para. [0123] teaches that devices may include “a desktop computer, mobile device such as a mobile phone, web-enabled phone, or smart phone”, e.g. general purpose computing devices. In all citations, the computer/electronic device(s) are described at a high level of generality. 
	The broad recitation of a general purpose computing device used to perform data entry/ processing functions within an abstract idea only amounts to instructions to implement the
abstract idea using computing devices as tools to implement the abstract idea. Its use in inputting and storage of data only constitutes mere instructions to implement the abstract idea using computing devices as tools. 
	Therefore, the above limitations are not sufficient to integrate the practical application or to amount to significantly more than the abstract idea. 
	Claim 71 recites wherein the inputted data further identify the expiration date of the pharmaceutical medication. These limitations fall within the scope of the abstract idea as set out above.
 
	Claim 72 recites wherein the expiration date of the pharmaceutical medication is derived from the medication identification code. These limitations fall within the scope of the abstract idea as set out above.

	Claim 73 recites wherein the expiration date is based at least in part on quantity and frequency of administration from the received order. These limitations fall within the scope of the abstract idea as set out above.
 
	Claim 74 recites wherein the expiration date is based at least in part on quantity and frequency of administration from the received order. These limitations fall within the scope of the abstract idea as set out above.

Thus, taken alone and in combination, the additional elements in the above claims do not integrate the abstract idea into a practical application or amount to significantly more than the above-identified judicial exception. 

For the reasons stated, Claims 1-7, 9-11, 13-22, 24, 25, 28-36, 38-45, 47-62, 64, 65, and 67-74 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-11, 13-16, 18-21, 24-25, 28-31, 33-36, 39, 40, 42-45, 47-56, 58-62, 64, 65, 67-68, 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy et. al (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1). 


Regarding Claim 1, Holmes discloses: 
(a)    receiving a pharmaceutical medication ([0052] “The device 10 also can include a first port 70 for receiving a medication being input to the device 10”; [0056] “an input port 604 for stocking purposes”);
(b)    at one or more an electronic device(s) with a processor and memory ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting first data related to the pharmaceutical medication ([0106] “the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.”), wherein the first data identify:
(1)    a medication identification code corresponding to the pharmaceutical medication ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”), and
(2)    a location for at least a portion of the pharmaceutical medication in an inventory, wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832...This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle” – e.g., stored in a manner that is not alphabetical by name); 
(c)    creating a record associated with at least a portion of the pharmaceutical medication in the memory of the electronic device ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832” – e.g., creating a record associated with a pharmaceutical), wherein the record identifies the medication identification code of the pharmaceutical medication ([0084] “The NDC database 834 includes data such as manufacturer, type of drug, count” (e.g., quantity)”; the expiration date of the pharmaceutical medication ([0106] “the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.”), and a location identifier for the portion of the pharmaceutical medication in the inventory; [0084] “This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device” – “particular location” is being interpreted to read on “location identifier” if it is specific enough to locate a bottle of medication; para. [0100] further discloses updating a map which identifies the location of each container within the storage device); 
(e)    storing the portion of the pharmaceutical medication in the bin, container, shelf, shelving unit or section in a bin, container, shelf or shelving unit corresponding to the location identifier ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle. The space optimizer module 890 selects a particular location to manage the space within the device 802 and to efficiently store and retrieve a particular bottle when needed. The particular location for each bottle is stored in the database 832”; para. [0091] teaches use of a shelf for medication storage).
(f)    at the electronic device(s), inputting second data related to the pharmaceutical medication, ([0110] “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10, 600, 802, the user must first obtain access to the device 10, 600, 802 through the identification verification process 302, as illustrated in FIG. 29. When the user is identified and verified as an authorized user, they may proceed with accessing and removing inventory from the device 10, 600, 802, as illustrated in FIG. 31. The user informs the device 10, 600, 802 of the type of inventory that they wish to remove by inputting the information to the server 804 using the monitor 812” – informing the device of the type of inventory they wish to remove reads on “inputting second data related to the pharmaceutical medication”). 
wherein the second data identify the pharmaceutical medication ([0110] “The user informs the device 10, 600, 802 of the type of inventory that they wish to remove by inputting the information to the server 804 using the monitor 812” )
 (g) based on the inputted second data, searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication in the inventory ([0110] “The user informs the device 10, 600, 802 of the type of inventory that they wish to remove by inputting the information to the server 804 using the monitor 812. The server 804 accesses the database 832 to determine the location on the shelving system 100 of the desired inventory”; [0084] teaches the stocking procedure where information pertaining to the manufacturer, drug type, quantity and packaging for each bottle is stored in a database; if each bottle stocked contains this information stored in a database, then [0110] reads on the claim language of searching a plurality or records in the electronic device.) 
(j)    retrieving the at least portion of the pharmaceutical medication(s) from the bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit based on the corresponding location identifier(s) ([0088], “Pharmacy personnel select a prescription from the queue, and based on the selection, the fill prescription module 892 transmits instructions to the device 802 to obtain the bottle containing the medication needed to fill the selected prescription”; [0110] “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10, 600, 802, the user must first obtain access to the device 10, 600, 802 through the identification verification process 302, as illustrated in FIG. 29. When the user is identified and verified as an authorized user, they may proceed with accessing and removing inventory from the device 10, 600, 802, as illustrated in FIG. 31. The user informs the device 10, 600, 802 of the type of inventory that they wish to remove by inputting the information to the server 804 using the monitor 812. The server 804 accesses the database 832 to determine the location on the shelving system 100 of the desired inventory. The transfer mechanism 140 moves the robotic arm 144 and the carrying device 142 to the location on the shelving system 100 (875) of the desired inventory. The carrying device 142 picks up the piece of inventory, and the transfer mechanism 140 moves the robotic arm 144, the carrying device 142, and the inventory to the port 608. When the inventory is aligned with the port 608, the carrying device 142 releases the piece of inventory onto the scale 622 of the port 608.) 
(k)    dispensing the at least portion of the pharmaceutical medication retrieved in (j) based on the received order ([0124] “In an exemplary dispensing operation 700 (assuming the front and back doors 624, 628 move in opposite direction simultaneously), as shown in FIG. 34, the device 600, 802 through the server 804 opens (at 704) the output port 608 at the back plane 631 (while the input port 604 is closed and the output port 608 is closed at the front plane 630). After an order has been placed (at 708), the robotic arm 144 places a stock bottle (at 712) according to the prescription onto the platform 616. The output port 608 is then opened (at 716), while the input port 604 is closed. After the bottle has been removed (at 720) from the output port 608, the output port 608 is closed (at 724) while the input port 604 is open”)
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit ([0071] teaches that a barcode is affixed (e.g., labeled) to each storage location which reads on the claim language of a labeled bin, container, shelf, etc.). 
wherein the second data identify one or more medication identification code(s) corresponding to the pharmaceutical medication and a quantity of the pharmaceutical medication ([0138] “Also in block 231, the user selects a patient prescription for fulfillment. Selection of a prescription for fulfillment may be accomplished in any suitable manner such as by scanning a barcode on prescription paperwork generated by the pharmacy (not shown) with barcode scanner 71 or selecting a prescription displayed on display 65 with mouse 69. The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription”, where “pharmaceutical product type” would read on “medication identification code”; see Figs. 9C-9D; [0087] teaches the use of medicine identification codes such as NDC in identifying medications “Container barcode 157 is typically a Universal Product Code (UPC) barcode but may be of any barcode type. Barcode 157 provides information uniquely identifying the pharmaceutical product in container 13-19. Typically, the 10-digit National Drug Code (NDC) for the prescription pharmaceutical product is embedded in a UPC-type barcode”)  
 (h) based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication in the inventory ([0012] “The inventory of pharmaceutical product containers will include full containers, partially-full containers and may include multiple containers for the same pharmaceutical product but with different quantities, lot numbers and expiration dates” – multiple containers of same medication in inventory; [0020] “A database record of the storage location of each container is created when each container is placed into storage” – each container has its own record, even if the medication is in multiple containers, when taken with para. [0012] this represents a plurality of records in the database; [0138] teaches how an individual can search for a prescription, also, “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription” – records are filtered/sorted/grouped by prescriptions that match type/quantity required; [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – filtering, sorting or grouping a plurality of search results, plurality of containers 13-19 in which each would have its own record; if system is aware that the required product is in containers 13-19, the search results have been filtered, sorted or grouped as such); wherein the plurality of search results are filtered, sorted, and/or grouped is based at least in part on expiration date and one or more of: location identifier and quantity ([0136] “Database 73 now includes a complete record of the pharmaceutical product stored at the indicated storage location including the pharmaceutical product type and quantity, the container size, and the lot number and expiration date of the pharmaceutical product” – records contain expiration data, location and quantity; [0138] “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription” with [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – determining storage location containing a quantity required to fulfill the patient prescription reads on filtering/sorting/grouping by quantity; [00140] “ System 11 can determine the storage location of the container for the pharmaceutical product closest to expiration” – determining location based on expiration reads on filtering/sorting/grouping based on expiration); 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Chudy with teaching of Holmes since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes or Chudy. Providing labeling on a bin, container, shelf or shelving unit for medication storage (as taught by Chudy) does not change or affect the normal functionality of a bin, container, shelf or shelving unit for medication storage of Holmes. Using a bin, container, shelf or shelving unit to store medications in an inventory would be performed the same way even with the addition of labels on the bins, containers, shelves and shelving units. Similarly, inputting one or more medication identification code(s) corresponding to the pharmaceutical medication and a quantity of the pharmaceutical (as taught by Chudy) does not change or affect the functionality of inputting the medication type as taught by Holmes. Similarly, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication in an inventory, wherein the plurality of search results are filtered, sorted, and/or grouped is based at least in part on expiration date and one or more of location identifier and quantity (as taught by Chudy), does not change or affect the normal functionality of Holmes’ system of entering a pharmaceutical medication into an inventory, searching for a record of a medication in a database to determine its location, retrieving the mediation and dispensing it.  These steps of entering a pharmaceutical medication into an inventory, searching for a record of a medication in a database to determine its location, retrieving the medication and dispensing it would be performed the same way even with the addition of the step of filtering, sorting and/or grouping plurality of search results. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
Holmes/Chudy do not explicitly teach the following, but Brazeau, which is directed to an automated warehouse system, does teach: 
(d) retrieving from the rest of the inventory a labeled bin, container, shelf, shelving unit or section in a bin, container, shelf or shelving unit corresponding to the location identifier ([0018] “a robot can retrieve a shelving unit comprising one or more inventory items and deliver it to a work station”; where [0043] teaches that storage containers such as bins may be labeled with “bar code, RFID tag, or other labeling means”; [0089] details use of location identifier for locating a bin, “The robot can then locate the bin in the warehouse, as shown at 1120. As mentioned above, location information can be included in the message to the robot, or can be stored onboard the robot. The robot can use GPS, cellular location services, a homing beacon, visual identifiers, location identifiers, tracks and/or slots in the floor, or other suitable means to travel from its current location to the bin”). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Brazeau with the combined teachings of Holmes/Chudy since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes/Chudy or Brazeau. Using removable shelves to store items in an inventory, as taught by Brazeau, does not change or affect the normal functionality of Holmes/Chudy’s system of using shelves to store medications in an inventory.  Medications could be stored on shelving the same way even with the addition of the shelves that can be removed from the rest of inventory. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
Holmes/Chudy/Brazeau do not teach (i) based on filtering sorting and/or grouping, displaying a plurality of records associated with a plurality of pharmaceutical medications in an inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the item that identifies the location of the at least portion of the pharmaceutical medication in the inventory.  
However, Lyon teaches the following:  
displaying a plurality of records associated with a plurality of items in an inventory ([0093] “In one example, the mobile computing device may display the item to be picked, optionally including any useful information, some examples of which may include item number, item description, location(s) of the item, quantity of the item at each location, photograph of the item, barcode, total quantity to be picked, and so forth”; Examiner is interpreting a display showing locations and quantities of an item at each location to read on “plurality of records”), each record of the plurality comprising a location identifier corresponding to the at least portion of the item that identifies the location of the at least portion of the item in the inventory (para [0093] as cited above teaches providing location(s) of an item; see para. [0098] and See Fig. 10 which show boxes named A3, B1, B4, B5, C2, C3, C5 with locations). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Holmes/Chudy/Brazeau to incorporate a step of displaying a plurality of records associated with a plurality of items in inventory, where each record comprises a location identifier corresponding to the item’s location in the inventory, as taught by Lyon, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Holmes/Chudy/Brazeau already disclose a system of storing pharmaceuticals in inventory and creating records for each one, searching for a medication, and retrieving the medication from its location to dispense. Incorporating a step of displaying a plurality of records including a location identifier as taught by Lyon would perform the same functions within the system of Holmes/Chudy/Brazeau, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Regarding Claim 2, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses wherein the first data inputted in (b) are derived or looked up at least in part from documentation associated with the pharmaceutical medication(s) received in (a) ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package)”.

Regarding Claim 3, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses the following: 
wherein the first pharmaceutical medication is received in a first shipment in (a) ([0117] teaches delivery of first medication, e.g., “when the delivery of medications arrives…”, which reads on “first shipment”). 
after (e), receiving a second shipment comprising the pharmaceutical medication ([0103]) teaches “With the present invention, and particularly with the traveler 140, the robotic arm 144, the server 804, the device 10, 600, 802 can store the new stock of medication in any suitable order. Specifically, when a medication is stocked initially with the traveler 140 or gantry system 838, the server 804 can be configured to remember and retrieve where the particular medication has been stored and when a shelf is available” – “stocked initially” infers a medication from an earlier (first) shipment. [0103] “while the device 10, 600, 802 can store medications in any order…the device 10, 600, 802 does not require the new stock to be stored in the same order.” – “new stock” infers incoming medication from a later shipment such as a second shipment) 
at the electronic device ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting third data related to the pharmaceutical medication ([0106] “the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.”), wherein the third data identify: 
a medication identification code corresponding to the pharmaceutical medication received in the second shipment ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”), and
a second location for at least a portion of the pharmaceutical medication in the inventory, wherein the second location of the pharmaceutical medication in the inventory is different from the first location of the pharmaceutical medication in the inventory inputted in (b); ([0091] “The fill prescription module 892 compares the read data on the label and the weight to information in the NDC database 834 or other database to determine if the appropriate number of pills remains in the bottle after filling the prescription. If the read data on the label and the weight is substantially similar to the information in the NDC database 834 or other database, the fill prescription module 892 instructs the carriage system 865 to place the bottle on a shelf at its previous location or at a new location” – new location reads on second location that is different than the first location; [0115] “the reloaded inventory can be placed in a different location on the shelving system 100 than it had been located before removal”).  

creating a second record associated with the pharmaceutical medication in the memory of the electronic device, wherein the second record identifies a second location identifier corresponding to the second location for the at least portion of the pharmaceutical medication in the inventory and a quantity of the pharmaceutical medication based at least in part on the quantity of the portion of the pharmaceutical medication received in the second shipment ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832” – e.g., creating a record associated with a pharmaceutical; [0084] “The NDC database 834 includes data such as manufacturer, type of drug, count” (e.g., quantity)”; [0084] “This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device”; Examiner notes that per MPEP 2144.04, duplication of parts (e.g., second record) has no patentable significance unless a new and unexpected result is achieved); and
storing the portion of the pharmaceutical medication received in the second shipment at the second location in the inventory ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle. The space optimizer module 890 selects a particular location to manage the space within the device 802 and to efficiently store and retrieve a particular bottle when needed. The particular location for each bottle is stored in the database 832”; [0091] teaches instructing the system to place a bottle at a new location; [0103] teaches “With the present invention, and particularly with the traveler 140, the robotic arm 144, the server 804, the device 10, 600, 802 can store the new stock of medication in any suitable order. Specifically, when a medication is stocked initially with the traveler 140 or gantry system 838, the server 804 can be configured to remember and retrieve where the particular medication has been stored and when a shelf is available” – “stocked initially” infers a medication from an earlier (first) shipment. [0103] “while the device 10, 600, 802 can store medications in any order…the device 10, 600, 802 does not require the new stock to be stored in the same order.” – “new stock” infers incoming medication from a later shipment such as a second shipment is stored at a different location; [0115] teaches that inventory can be placed in a different location than it had been located before removal).
Holmes/Chudy do not teach the following, but Brazeau does teach wherein the second location in the inventory is a second labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the second labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory (([0018] “a robot can retrieve a shelving unit comprising one or more inventory items and deliver it to a work station”; where [0043] teaches that storage containers such as bins may be labeled with “bar code, RFID tag, or other labeling means”; [0089] details use of location identifier for locating a bin, “The robot can then locate the bin in the warehouse, as shown at 1120. As mentioned above, location information can be included in the message to the robot, or can be stored onboard the robot. The robot can use GPS, cellular location services, a homing beacon, visual identifiers, location identifiers, tracks and/or slots in the floor, or other suitable means to travel from its current location to the bin”). The limitation of a “second location” and a “second labeled bin…” is merely duplication of parts and does not provide a new or unexpected result per MPEP 2144.04).  
Holmes/Chudy/Brazeau/Lyon teach a system for dispensing a pharmaceutical medication by inputting data related to the drug including name, quantity and location, receiving a location for the medication, and retrieving it from the location, but does not explicitly that the location is a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory.  Holmes/Chudy do not explicitly teach the following, but Brazeau does teach the second location in the inventory is a second labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit, and wherein the second labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Brazeau/Lyon with the teachings of Brazeau to incorporate labeled storage containers that are retrievable from the inventory with the motivation of using labeling as a means to enable a robot (or individual) to ensure that it has located the correct storage location (Brazeau at [0043]), and to use removable storage containers so that they can be delivered to a workstation for restocking or order fulfillment (Brazeau [0018]).   

Regarding Claim 4, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1.  Holmes further discloses the location for the pharmaceutical medication in the inventory inputted in (b) is different from the previous location for a pharmaceutical medication having the same name or medication identification code as the pharmaceutical medication received in (a) ([0103] “while the device 10, 600, 802 can store medications in any order, such as, for example, an alphabetical order, the device 10, 600, 802 does not require the new stock to be stored in the same order”; [0115] “inventory can be returned to the same or different location on the shelving system 100 during reloading that it had been placed in during loading. However, the server 804 can continuously process algorithms relating to frequency in use of inventory, size and weight of inventory, and available space on shelves 102. Based on these calculations, the reloaded inventory can be placed in a different location on the shelving system 100 than it had been located before removal”).

Regarding Claim 5, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1.  Holmes further teaches after (c): updating a record of at least a portion of the pharmaceutical medication in the memory of the electronic device to add quantity of the stored portion ([0092] “The software program 824 also includes an inventory check module 894. The inventory check module 894 is operable to maintain a current list of medications within the device 802. The inventory check module 894 also is operable to communicate with the database 832 to request inventory information stored therein. The inventory check module 894, when instructed, can provide a list of all medications within the device 802 and transmit the data to the printer 816 for a readable printout. The pharmacist can use the list to verify what is currently in the device 802. The list is accurate because pharmacy personnel expect the bottle to be the same when it comes out of the device and when it goes into the device 802, and the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle”; see also para. [0114] which teaches a restocking process by which quantity is updated for a particular pharmaceutical medication). 

Regarding Claim 6, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses further comprising, after (a), associating a code with the pharmaceutical medication ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832...This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located.”

Regarding Claim 7, Holmes/Chudy/Brazeau/Lyon disclose the limitations of Claim 1 and 6. Holmes further discloses the code comprises an optical barcode ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle”) or a radio frequency identification (RFID) code.

Regarding Claim 9, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses the first data are inputted in (b) through an optical barcode scanner, RFID reader, or OCR device ([0105] discloses the process of how inventory items are loaded into the storage device in detail; “The scanner 626 (881) scans the inventory item and sends the information received to the server 804. In some embodiments, the scanner 626 (881) reads the barcode on the native packaging of the inventory”).

Regarding Claim 10, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses the location is automatically inputted by the electronic device in (b) based on one or more criteria ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle… The particular location for each bottle is stored in the database 832”).

Regarding Claim 11, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 10. Holmes further discloses the criteria comprise one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, expiration date, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, quantity, count, cost, price, value, packaging size or type, the inventory turnover ([0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle… The particular location for each bottle is stored in the database 832”), storage requirement, tracking information, shipment method, courier, date created, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication.

Regarding Claim 13, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses the location identifier for the portion of the pharmaceutical medication in the inventory identifies one or more of: an aisle or area, a shelving unit, an inventory container, and a section within an aisle, area, shelving unit, or inventory container ([0007] discloses “The method comprises…determining a shelf location of a container having the medication type”).

Regarding Claim 14, teach the limitations of Claim 1. Holmes further discloses the inventory comprises a plurality of sections ([see Fig 5; [0060] “The device 10, 600 includes a shelving system 100 having a plurality of shelves 102 within the housing 12”, where the device 10 is the inventory and the shelves create a plurality of sections); 
Holmes does not disclose the following, but Chudy, which is directed to a method of storing and managing pharmaceutical product containers, does teach wherein each section of the plurality is labeled with a different location in the inventory ([0063] teaches “One shelf of shelving unit 89 is designated by reference number 91”; [0064] and [0069] further teach use of reference numbers in different drawers and storage locations). 
Holmes/Chudy/Brazeau/Lyon teach a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record. Holmes discloses an “identified shelf location” with respect to retrieving medications ([0007]), but does not explicitly disclose that each section is labeled with a different location in inventory.  Chudy does teach that each shelf (e.g., section) is identified by a reference number. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Holmes/Chudy/Brazeau/Lyon with the teachings of Chudy, in order to provide a “unique address” for each storage location (Chudy [0070]). 

Regarding Claim 15, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 14. Holmes further discloses, the sections of the plurality are designated or divided by physical dividers ([0060-0063] provide a detailed description of the shelving system in which shelves (physical dividers) divide the storage device (inventory) into sections; see Fig 5) that are movable within the inventory ([0064]) discloses “the shelf height is fully adjustable. That is, depending on applications and stock items, the shelf height can be customized so that, for example, oversized stock items and/or other unique packages can be stored efficiently. As another example, the shelf height can be adjusted to accommodate bottles placed on their sides”). 

Regarding Claim 16, Holmes/Chudy/Brazeau/Lyon Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 14. Holmes further discloses: 
at least a portion of the inventory is at room temperature (See Fig. 26, para. [0037] F”IG. 26 is a layout of a floor plan of a pharmacy utilizing the pharmaceutical storage and retrieval device” – inventory is stored at same temperature as pharmacy; see also various structural diagrams in Figs 1-20; lack of any heating/cooling system infers the inventory is stored at room temperature);

Regarding Claim 18, Holmes/Chudy/Brazeau/Lyon disclose the limitations of Claim 1. Holmes further discloses the following: 
(e)    receiving an order for the pharmaceutical medication received in (a) wherein the order identifies a name and the quantity for the pharmaceutical medication ([0007] discloses “the invention provides a method of filling a prescription. The method comprises…obtaining prescription information, the prescription information including a medication type”; [0088] discloses “The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer” – e.g., an order for a portion of pharmaceutical medication. As would be appreciated by one of ordinary skill in the art, a prescription contains a name and quantity of medication to be dispensed, see “Prescriptions” DOJ reference);

Regarding Claim 19, Holmes discloses the following: 
(a)    receiving an order for one or more pharmaceutical medication(s), wherein the order indicates a name and a quantity for each of the pharmaceutical medication(s) ([0007] discloses “the invention provides a method of filling a prescription. The method comprises…obtaining prescription information, the prescription information including a medication type”); [0088] discloses “The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer” – e.g., receiving an order for pharmaceutical medications. As would be appreciated by one of ordinary skill in the art, a prescription contains a name and quantity of medication to be dispensed, see “Prescriptions” DOJ reference);
(b)    at one or more electronic device(s) with a processor and memory ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting data related to the pharmaceutical medication(s), wherein the data identify a medication identification code corresponding to the pharmaceutical medications and quantity of the pharmaceutical medication(s) ([0105] discloses “The visual system scanner 626 (881) can also record a visual image of the inventory labels and using cognitive capacity software, the system can read the characters on the labels. The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory);
(c) based on the inputted data, searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication(s) in the inventory ([0110] “The user informs the device 10, 600, 802 of the type of inventory that they wish to remove by inputting the information to the server 804 using the monitor 812. The server 804 accesses the database 832 to determine the location on the shelving system 100 of the desired inventory. 
(f)    retrieving the at least portion of the pharmaceutical medication(s) from a bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit based on the corresponding location identifier(s) ([0088], “Pharmacy personnel select a prescription from the queue, and based on the selection, the fill prescription module 892 transmits instructions to the device 802 to obtain the bottle containing the medication needed to fill the selected prescription”; [0110] “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10, 600, 802, the user must first obtain access to the device 10, 600, 802 through the identification verification process 302, as illustrated in FIG. 29. When the user is identified and verified as an authorized user, they may proceed with accessing and removing inventory from the device 10, 600, 802, as illustrated in FIG. 31. The user informs the device 10, 600, 802 of the type of inventory that they wish to remove by inputting the information to the server 804 using the monitor 812. The server 804 accesses the database 832 to determine the location on the shelving system 100 of the desired inventory. The transfer mechanism 140 moves the robotic arm 144 and the carrying device 142 to the location on the shelving system 100 (875) of the desired inventory. The carrying device 142 picks up the piece of inventory, and the transfer mechanism 140 moves the robotic arm 144, the carrying device 142, and the inventory to the port 608. When the inventory is aligned with the port 608, the carrying device 142 releases the piece of inventory onto the scale 622 of the port 608”) wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name [0086] “The optimizer program 885 also includes a space optimizer module 890 operable to receive data from the size module 886 and the use module 888 to determine the optimal location within the device 802 to store the bottle. The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle. The space optimizer module 890 selects a particular location to manage the space within the device 802 and to efficiently store and retrieve a particular bottle when needed” – randomly stored bottles reads on “not alphabetical”);
and
(g)    dispensing the at least portion of the pharmaceutical medication(s) retrieved in (g) based on the received order ([0089] “After the carriage system 865 retrieves the bottle, it places the bottle in the first port 842. The fill prescription module 892 instructs the scanner 826 to read the label on the bottle. The fill prescription module 892 compares the read data from the label with the selected prescription. If there is a match, the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle”).
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit ([0071] teaches that a barcode is affixed (e.g., labeled) to each storage location which reads on the claim language of a labeled bin, container, shelf, etc.).
 (d) based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication(s) in the inventory ([0012] “The inventory of pharmaceutical product containers will include full containers, partially-full containers and may include multiple containers for the same pharmaceutical product but with different quantities, lot numbers and expiration dates” – multiple containers of same medication in inventory; [0020] “A database record of the storage location of each container is created when each container is placed into storage” – each container has its own record, even if the medication is in multiple containers, when taken with para. [0012] this represents a plurality of records in the database; [0138] teaches how an individual can search for a prescription, also, “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription” – records are filtered/sorted/grouped by prescriptions that match type/quantity required; [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – filtering, sorting or grouping a plurality of search results, plurality of containers 13-19 in which each would have its own record; if system is aware that the required product is in containers 13-19, the search results have been filtered, sorted or grouped as such); wherein the plurality of search results are filtered, sorted, and/or grouped based at least in part on expiration date and one or more of location identifier and quantity ([0136] “Database 73 now includes a complete record of the pharmaceutical product stored at the indicated storage location including the pharmaceutical product type and quantity, the container size, and the lot number and expiration date of the pharmaceutical product” – records contain expiration data, location and quantity; [0138] “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription” with [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – determining storage location containing a quantity required to fulfill the patient prescription reads on filtering/sorting/grouping by quantity; [00140] “ System 11 can determine the storage location of the container for the pharmaceutical product closest to expiration” – determining location based on expiration reads on filtering/sorting/grouping based on expiration); 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Chudy with teaching of Holmes since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes or Chudy. Providing labeling on a bin, container, shelf or shelving unit for medication storage (as taught by Chudy) does not change or affect the normal functionality of a bin, container, shelf or shelving unit for medication storage of Holmes. Using a bin, container, shelf or shelving unit to store medications in an inventory would be performed the same way even with the addition of labels on the bins, containers, shelves and shelving units. Similarly, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication in an inventory, wherein the plurality of search results are filtered, sorted, and/or grouped is based at least in part on expiration date and one or more of location identifier and quantity (as taught by Chudy), does not change or affect the normal functionality of Holmes’ system of entering a pharmaceutical medication into an inventory, searching for a record of a medication in a database to determine its location, retrieving the mediation and dispensing it.  These steps of entering a pharmaceutical medication into an inventory, searching for a record of a medication in a database to determine its location, retrieving the medication and dispensing it would be performed the same way even with the addition of the step of filtering, sorting and/or grouping plurality of search results. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
 Holmes/Chudy do not explicitly teach the following, but Brazeau, which is directed to an automated warehouse system, does teach: 
wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory ([0018] “a robot can retrieve a shelving unit comprising one or more inventory items and deliver it to a work station”; where [0043] teaches that storage containers such as bins may be labeled with “bar code, RFID tag, or other labeling means”; [0089] details use of location identifier for locating a bin, “The robot can then locate the bin in the warehouse, as shown at 1120. As mentioned above, location information can be included in the message to the robot, or can be stored onboard the robot. The robot can use GPS, cellular location services, a homing beacon, visual identifiers, location identifiers, tracks and/or slots in the floor, or other suitable means to travel from its current location to the bin”). 
Holmes/Chudy teach a system for receiving an order for a pharmaceutical medication, inputting data related to the pharmaceutical at an electronic device, where the data includes a medication identification code and location for at least a portion of the medication in inventory, in which the drug is not stored in a location alphabetically; based on the second data, searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication in the inventory; based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication in the inventory; wherein the plurality of search results are filtered, sorted, and/or grouped is based at least in part on expiration date and one or more of: location identifier and quantity, retrieving the at least portion of the pharmaceutical medication(s) from the labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit based on the corresponding location identifier(s) and dispensing the at least portion of the pharmaceutical medication retrieved based on the received order. Holmes/Chudy do not explicitly teach the following, but Brazeau does teach retrieving from the rest of the inventory a labeled bin, container, shelf, shelving unit or section in a bin, container, shelf or shelving unit corresponding to the location identifier. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Brazeau with the combined teachings of Holmes/Chudy since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes/Chudy or Brazeau. Using removable shelves to store items in an inventory, as taught by Brazeau, does not change or affect the normal functionality of Holmes/Chudy’s system of using shelves to store medications in an inventory.  Medications could be stored on shelving the same way even with the addition of the shelves that can be removed from the rest of inventory. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
Holmes/Chudy/Brazeau do not teach (i) based on filtering sorting and/or grouping, displaying a plurality of records associated with a plurality of pharmaceutical medications in an inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the item that identifies the location of the at least portion of the pharmaceutical medication in the inventory.  
Lyon, which is directed to a warehouse management system, does teach the following:
(e) based on the filtering, sorting, and/or grouping, displaying a plurality of records associated with at least a portion of the items in the inventory ([0093] “In one example, the mobile computing device may display the item to be picked, optionally including any useful information, some examples of which may include item number, item description, location(s) of the item, quantity of the item at each location, photograph of the item, barcode, total quantity to be picked, and so forth”; Examiner is interpreting locations and quantities of an item at each location to read on “plurality of records”),each record of the plurality comprising a location identifier corresponding to the at least portion of the items that identifies the location of the at least portion of the items in the inventory (para [0093] as cited above teaches providing location(s) of an item; see para. [0098] and See Fig. 10 which show boxes named A3, B1, B4, B5, C2, C3, C5 with locations). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Holmes/Chudy/Brazeau to incorporate a step of displaying a plurality of records associated with a plurality of items in inventory, where each record comprises a location identifier corresponding to the item’s location in the inventory, as taught by Lyon, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Holmes/Chudy/Brazeau already disclose a system of storing pharmaceuticals in inventory and creating records for each one, searching for a medication, and retrieving the medication from its location to dispense. Incorporating a step of displaying a plurality of records including a location identifier as taught by Lyon would perform the same functions within the system of Holmes/Chudy/Brazeau, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Regarding Claim 20, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses the order comprises a prescription or refill for each of the one or more prescription pharmaceutical medications, and wherein the prescription or refill identifies the name and quantity for the one or more prescription pharmaceutical medications ([0088] discloses “The software program 824 also includes a fill prescription module 892. The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer”; As would be appreciated by one of ordinary skill in the art, a prescription contains a name and quantity of medication to be dispensed, see “Prescriptions” DOJ reference). 

Regarding Claim 21, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses the order is received automatically at the electronic device in (a) ([0120] “The pharmacy management system 828 communicates with the server 804 so that the server 804 receives the prescription information”), and wherein the data related to at least a portion of the one or more pharmaceutical medications are inputted automatically at the electronic device in (b). ([0088] discloses “The software program 824 also includes a fill prescription module 892. The fill prescription module 892 is operable to receive data from the pharmacy management system 828 regarding a queue of prescriptions needing to be filled for a particular customer” – e.g., prescription contains drug name and quantity which is automatically received from the pharmacy management system).  

Regarding Claim 24, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further teaches discloses wherein the location identifier is received from the electronic device based further on one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, repacked by user, reconciled by user, created by user, inputted by user, updated by user, shipped by user, received by user, stored by user, pended by user, retrieved by user, dispensed by user, dispositioned by user, date repacked, date reconciled, date created, date inputted, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication ([0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.) 
 
Regarding Claim 25, Holmes discloses the following:
(a)    at one or more electronic device(s) with a processor and memory ([0055] “the pharmaceutical storage and retrieval device 10 can include a processing system 90. The processing system 90 includes a CPU or a microprocessor 92, a memory storage device 94”), inputting data identifying a medication identification code corresponding to one or more pharmaceutical medication(s) ([0105] “The visual system scanner 626 (881) can also record a visual image of the inventory labels and using cognitive capacity software, the system can read the characters on the labels. The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory”; [0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.)”; 
wherein the ordering of pharmaceutical medications in the inventory is not alphabetical by pharmaceutical medication name ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832...This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; [0086] “The space optimizer module 890 can randomly store the bottles based on frequency of use and size of the bottle” – e.g., stored in a manner that is not alphabetical by name);
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
(b) receiving a recall identifying a lot or batch number for the pharmaceutical medication(s) ([0159] “if a batch of a pharmaceutical product is recalled by the manufacturer, the user can enter the lot number 163 into controller 63” – recall identifying lot number is received). 
(c) based on the inputted data, searching a plurality of records stored in the memory of the electronic device(s) for one or more record(s) associated with at least a portion of the pharmaceutical medication(s) in the inventory ([0159] “if a batch of a pharmaceutical product is recalled by the manufacturer, the user can enter the lot number 163 into controller 63 and database 73 will identify the storage location (e.g., locations 37-59) of each pharmaceutical product container (e.g., containers 13-19) with that lot number” – database searches records to be able to identify storage locations of each container of that lot number); wherein
(1) the data inputted in (a) further identify a lot or batch number, and the received location identifier identifies a location of at least a portion of the one or more pharmaceutical medications with the recalled lot or batch number ([0159] “if a batch of a pharmaceutical product is recalled by the manufacturer, the user can enter the lot number 163 into controller 63 and database 73 will identify the storage location (e.g., locations 37-59) of each pharmaceutical product container (e.g., containers 13-19) with that lot number. Visual indicator controller 77 can activate the relevant visual indicator 79 or indicators 79 to indicate the storage location (e.g., containers 13-19) to a user”),
or (2) a list of pharmaceutical medications in the inventory having the medication identification code is further received from the electronic device, wherein the list further
identifies lot or batch number of the pharmaceutical medications in the inventory having the medication identification code: (Examiner notes this limitation is not required per use of “or”)
(d) based on the search, filtering, sorting, and/or grouping a plurality of search results associated with the pharmaceutical medication(s) in the inventory ([0012] “The inventory of pharmaceutical product containers will include full containers, partially-full containers and may include multiple containers for the same pharmaceutical product but with different quantities, lot numbers and expiration dates” – multiple containers of same medication in inventory; [0020] “A database record of the storage location of each container is created when each container is placed into storage” – each container has its own record, even if the medication is in multiple containers, when taken with para. [0012] this represents a plurality of records in the database; [0138] teaches how an individual can search for a prescription, also, “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription” – records are filtered/sorted/grouped by prescriptions that match type/quantity required; [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – filtering, sorting or grouping a plurality of search results, plurality of containers 13-19 in which each would have its own record; if system is aware that the required product is in containers 13-19, the search results have been filtered, sorted or grouped as such); wherein the plurality of search results are filtered, sorted, and/or grouped based at least in part on expiration date and one or more of location identifier and quantity ([0136] “Database 73 now includes a complete record of the pharmaceutical product stored at the indicated storage location including the pharmaceutical product type and quantity, the container size, and the lot number and expiration date of the pharmaceutical product” – records contain expiration data, location and quantity; [0138] “The selection is output to controller 63 which accesses a record in database 73 for the prescription which includes the pharmaceutical product type, strength, and quantity required to fulfill the patient prescription” with [0139] “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located” – determining storage location containing a quantity required to fulfill the patient prescription reads on filtering/sorting/grouping by quantity; [00140] “ System 11 can determine the storage location of the container for the pharmaceutical product closest to expiration” – determining location based on expiration reads on filtering/sorting/grouping based on expiration); 
(f)    retrieving the at least portion of the pharmaceutical medication(s) from a labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit based on the corresponding location identifier(s) ([0159] “Visual indicator controller 77 can activate the relevant visual indicator 79 or indicators 79 to indicate the storage location (e.g., containers 13-19) to a user. The identified pharmaceutical product containers could then be easily removed from storage” – retrieving the recalled portion of medication from storage corresponding to location identifier); 
 (g)    dispositioning the at least portion of the pharmaceutical medications retrieved in (f) ([0159] “The identified pharmaceutical product containers could then be easily removed from storage and returned to the manufacturer”; Examiner notes that removing product and returning to manufacturer is consistent with Applicant’s use of “disposition” at [0091] in Applicant’s specification. 
 Holmes teaches a system for inputting data identifying a medication identification code at an electronic device in which medications are not arranged alphabetically.  Though Holmes teaches that their system of tracking pharmaceuticals in an inventory can be used in event of a “recall on certain products” (at [0117]), Holmes does not explicitly teach receiving a recall for a lot number, searching a plurality of records for records associated with the recalled lot, filtering, sorting or grouping the results based on expiration date and quantity or location, displaying the plurality of associated records, and retrieving the medication with the recalled lot and dispositioning the medication, but Chudy teaches these limitations. 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes with the teachings of Chudy, to incorporate the steps above of using a lot number to identify a lot of medication recalled by the manufacturer to locate the medication in storage, retrieve it and disposition it, with the motivation of enabling the pharmacy to take appropriate action in the event of a recall, such as removing affected containers from inventory (Chudy at [0032]) and because tracking lot numbers provides the user with additional control over the pharmaceutical products in inventory that may not be available if the lot number was not known (Chudy at [0159]), such as identifying recalled medications. 
Holmes/Chudy do not explicitly teach the following, but Brazeau, which is directed to an automated warehouse system, does teach: 
wherein the labeled bin, container, shelf, shelving unit, or section is retrievable from the rest of the inventory ([0018] “a robot can retrieve a shelving unit comprising one or more inventory items and deliver it to a work station”; where [0043] teaches that storage containers such as bins may be labeled with “bar code, RFID tag, or other labeling means”; [0089] details use of location identifier for locating a bin, “The robot can then locate the bin in the warehouse, as shown at 1120. As mentioned above, location information can be included in the message to the robot, or can be stored onboard the robot. The robot can use GPS, cellular location services, a homing beacon, visual identifiers, location identifiers, tracks and/or slots in the floor, or other suitable means to travel from its current location to the bin”). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Brazeau with the combined teachings of Holmes/Chudy since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes/Chudy or Brazeau. Using removable shelves to store items in an inventory, as taught by Brazeau, does not change or affect the normal functionality of Holmes/Chudy’s system of using shelves to store medications in an inventory.  Medications could be stored on shelving the same way even with the addition of the shelves that can be removed from the rest of inventory. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
	Holmes/Chudy/Brazeau do not teach (e) based on filtering sorting and/or grouping, displaying a plurality of records associated with a plurality of pharmaceutical medications in an inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the item that identifies the location of the at least portion of the pharmaceutical medication in the inventory.
Lyon, which is directed to a warehouse management system, does teach the following:
(e) based on the filtering, sorting, and/or grouping, displaying a plurality of records associated with at least a portion of the items in the inventory ([0093] “In one example, the mobile computing device may display the item to be picked, optionally including any useful information, some examples of which may include item number, item description, location(s) of the item, quantity of the item at each location, photograph of the item, barcode, total quantity to be picked, and so forth”; Examiner is interpreting locations and quantities of an item at each location to read on “plurality of records”), each record of the plurality comprising a location identifier corresponding to the at least portion of the items that identifies the location of the at least portion of the items in the inventory (para [0093] as cited above teaches providing location(s) of an item; see para. [0098] and See Fig. 10 which show boxes named A3, B1, B4, B5, C2, C3, C5 with locations). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Holmes/Chudy/Brazeau to incorporate a step of displaying a plurality of records associated with a plurality of items in inventory, where each record comprises a location identifier corresponding to the item’s location in the inventory, as taught by Lyon, since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Holmes/Chudy/Brazeau already disclose a system of storing pharmaceuticals in inventory and creating records for each one, searching for a medication, and retrieving the medication from its location to dispense. Incorporating a step of displaying a plurality of records including a location identifier as taught by Lyon would perform the same functions within the system of Holmes/Chudy/Brazeau, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Regarding Claim 28, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 25. Holmes further discloses the data inputted in (a) further identifies the NDC, manufacturer, or labeler for the one or more recalled pharmaceutical medications ([0017] “if a manufacturer or distributor issues a recall on certain products, they can communication the recall information essentially instantaneously to the server 804” – manufacturer is identified for recalled product because they are issuing the recall). 

Regarding Claim 29, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses the inputted data further identify one or more of: a previous location in the inventory, a proximal location in the inventory, an available location in the inventory, name, source, medication identification code, NDC, dosage form, manufacturer, labeler, lot or batch number, quantity, count, cost, price, value, packaging size or type, the inventory turnover, storage requirement, tracking information, shipment method, courier, repacked by user, reconciled by user, created by user, inputted by user, updated by user, shipped by user, received by user, stored by user, pended by user, retrieved by user, dispensed by user, dispositioned by user, date repacked, date reconciled, date created, date inputted, date updated, date shipped, date received, date stored, date pended, date retrieved, date dispensed, date dispositioned, transaction information or history, and condition of the pharmaceutical medication ([0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.)”

Regarding Claim 30, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses wherein a first portion of the one or more pharmaceutical medications is dispensed or dispositioned, and wherein the method further comprises one or both of: repacking and returning to the inventory a second portion of the one or more pharmaceutical medications ([0114] discloses “Since the medication had previously been removed from the device 10, 600, 802 to fill a prescription for a number of tablets of that medication…” (medication was dispensed) “…the information regarding the inventory is already stored in the server 804. The user positions the medication inventory bottle back into the port 604 (at 382) to return the unused medication to the device 10, 600, 802 for storage. The scanner scans (at 384) and scale 622 weighs (at 388) the bottle of medication and uses the server 804 to verify that the correct amount of medication was withdrawn from the bottle…The new weight of the bottle is compared (at 400) with the measured weight of the bottle. If the new weight value is the same as the measured weight based on the information input to the server 804, the inventory item can be reloaded into the device 10, 600, 802. The server 804 determines the locations and sizes of space available (at 408) on the shelving system 100 in the device. The shelving system 100 removes the inventory from the port 604 and moves (at 412) it to an appropriate shelf 102”).

Regarding Claim 31, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19 and 30. Holmes further discloses the second portion of the one or more pharmaceutical medications is returned to the inventory in a new location. ([0110] and [0111] describes a user removing inventory from the device; [0114] discloses that a medication is removed to fill a prescription and after, the bottle with unused medication (e.g., second portion) is returned to inventory: “Since the medication had previously been removed from the device 10, 600, 802 to fill a prescription for a number of tablets of that medication, the information regarding the inventory is already stored in the server 804. The user positions the medication inventory bottle back into the port 604 (at 382) to return the unused medication to the device 10, 600, 802 for storage. The scanner scans (at 384) and scale 622 weighs (at 388) the bottle of medication and uses the server 804 to verify that the correct amount of medication was withdrawn from the bottle”; [0115] discloses the returned inventory may be placed in new location: “Some inventory can be returned to the same or different location on the shelving system 100 during reloading that it had been placed in during loading. However, the server 804 can continuously process algorithms relating to frequency in use of inventory, size and weight of inventory, and available space on shelves 102. Based on these calculations, the reloaded inventory can be placed in a different location on the shelving system 100 than it had been located before removal”). 

Regarding Claim 33 and Claim 53, Holmes/Chudy/Brazeau/Lyon teach the limitations of 19 and 25, respectively.  Lyon further teaches retrieving the at least portion of the one or more […pharmaceutical medication…] from the labeled bin, container, shelf, shelving unit, or section is performed manually ([0003] “Pickers can be given instructions to go to locations in inventory to pick items from specified locations. Pickers will sometimes utilize RF-connected wireless terminals or handheld scanners to receive instructions and to correctly pick the desired items. In addition, a picker may scan an item using the wireless terminals to ascertain whether the item is the desired item. In some instances, a mobile cart carrying multiple bins may be provided for the picker to use in picking items for an order. After an item has been picked, the picker can place the item in a desired bin, which may be used, for example, to keep separate orders organized, to keep similar items together, and so forth”; [0098] teaches that storage locations are labeled, e.g., B1, B4, B5, etc.).  
	Lyon teaches a warehouse management system and broadly describes using it for storing and retrieving “items” in an order fulfillment system (para. [0004]), but does not teach that the items are specifically pharmaceutical medications.  Holmes teaches a pharmaceutical storage and retrieval system for storing, retrieving and monitoring pharmaceutical inventory, e.g., pharmaceutical medications.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was filed to combine the noted features of Holmes with teaching of Lyons since the combination of the two references is merely simple substitution of one known element for another producing a predictable result.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the pharmaceutical medications of the Holmes reference for the “items” of the Lyons reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B).
	Holmes/Chudy/Brazeau/Lyon teach a system of maintaining an inventory of pharmaceutical inventory including retrieving medication from a stored location in the inventory. Holmes/Chudy/Brazeau do not teach that one or more portions of medication are retrieved manually, but Lyon teaches this. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify Holmes/Chudy/Brazeau/Lyon with these teachings of Lyon, to have a user retrieve inventory manually, with the motivation of using humans (pickers) to fulfill orders (Lyon at [0021]).

Regarding Claim 34, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses retrieving the at least portion of the one or more pharmaceutical medication from the labeled bin, container, shelf, shelving unit, or section is performed by moving the labeled bin, container, shelf, shelving unit, or section using a robot, conveyor, or other automated device ([0007] “The method comprises…obtaining prescription information, the prescription information including a medication type, determining a shelf location of a container having the medication type, retrieving the container from the identified shelf location…and removing the container from the port to fill the prescription”; [0110] teaches use of robotic arm: “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10… The transfer mechanism 140 moves the robotic arm 144 and the carrying device 142 to the location on the shelving system 100 (875) of the desired inventory. The carrying device 142 picks up the piece of inventory, and the transfer mechanism 140 moves the robotic arm 144, the carrying device 142, and the inventory to the port 608. When the inventory is aligned with the port 608, the carrying device 142 releases the piece of inventory onto the scale 622 of the port 608…the port interface door 624 opens to allow the user to remove the inventory item from the port 608”; it is disclosed at various places that the medication container is labeled, see [0007] “reading a label on the container”, [0008] “reading a label on the inventory item to identify a medication type”, [0105] “the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label”). 

Regarding Claim 35, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses prior to dispensing the one or more pharmaceutical medications: repacking the one or more pharmaceutical medications ([0089]-[0090] “the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle and count the appropriate number of pills to fill the prescription…The fill prescription module 892 also instructs the printer 816 to print a vial label to identify the medication and/or prescription being filled. When pharmacy personnel fill the customer vial with the medication, the label can be applied to identify the medication and the customer for whom the prescription was filled”).

Regarding Claim 36, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses prior to dispensing the one or more pharmaceutical medication(s):  
reconciling a quantity of the one or more pharmaceutical medications at the location in the inventory based on the one or more location identifiers ([0092] “the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle” – reconciling quantity; [0086] “The particular location for each bottle is stored in the database 832” – a location based identifier. [0114] describes in detail how quantity is reconciled). 

Regarding Claim 39, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses receiving from the electronic device data identifying total quantity, count, cost, price, or value of at least a portion of the one of the pharmaceutical medications which are stored, pending, or retrieved (see [0091] which teaches tracking inventory of a number of pills in a bottle, particularly this paragraph teaches, "The fill prescription module 892 compares the read data on the label and the weight to information in the NDC database 834 or other database to determine if the appropriate number of pills remains in the bottle after filling the prescription”; para. [0092] “The software program 824 also includes an inventory check module 894. The inventory check module 894 is operable to maintain a current list of medications within the device 802. The inventory check module 894 also is operable to communicate with the database 832 to request inventory information stored therein. The inventory check module 894, when instructed, can provide a list of all medications within the device 802 and transmit the data to the printer 816 for a readable printout” – total quantity/count of medications stored in inventory; see also [0114] which also teaches data identifying total quantity/count of a medication stored in inventory, “Since the medication had previously been removed from the device 10, 600, 802 to fill a prescription for a number of tablets of that medication, the information regarding the inventory is already stored in the server 804”) 

Regarding Claim 40, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate the pending or retrieved portion as pending or retrieved ([0092] “the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle” (e.g., subtracting the retrieved portion); [0114] describes the detailed process of determining remaining quantity of medication after a portion is removed from bottle).

Regarding Claim 42, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate a status of the portion of the one or more pharmaceutical medications as available ([0089] “The fill prescription module 892 can communicate with the stock module 884 and/or the database 832 to obtain the particular location where the needed bottle of medication is stored within the device.  The fill prescription module 892 can communicate the particular location of the bottle to the device 802 so the carriage system 865 knows where to go to retrieve the appropriate bottle.” – if the current location of a particular (“needed”) bottle is known so the carriage can go to that location to retrieve the bottle, then the medication is “available”).  
 
Regarding Claim 43, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claims 19 and 40. Holmes further discloses the record is updated automatically by the electronic device ([0092] “the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle”).

Regarding Claim 44, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19. Holmes further discloses retrieving the pharmaceutical medication(s) from the bin, container, shelf, shelving unit, or section in a bin, container, shelf, or shelving unit in (f) comprises scanning one or more codes associated with one or both of the pharmaceutical medication(s) and the location ([0089] "After the carriage system 865 retrieves the bottle, it places the bottle in the first port 842. The fill prescription module 892 instructs the scanner 826 to read the label on the bottle. The fill prescription module 892 compares the read data from the label with the selected prescription. If there is a match, the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle and count the appropriate number of pills to fill the prescription. If there is no match, the fill prescription module 892 instructs the device 802 to return the bottle to its shelf location”; [0084] discloses that data is obtained by scanning an NDC code on the bottle, which is a code associated with the medication; [0007] discloses the medication storage container may be labeled.) 
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit ([0071] teaches that a barcode is affixed (e.g., labeled) to each storage location which reads on the claim language of a labeled bin, container, shelf, etc.). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Chudy with teaching of Holmes since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes or Chudy. Providing labeling on a bin, container, shelf or shelving unit for medication storage (as taught by Chudy) does not change or affect the normal functionality of a bin, container, shelf or shelving unit for medication storage of Holmes. Using a bin, container, shelf or shelving unit to store medications in an inventory would be performed the same way even with the addition of labels on the bins, containers, shelves and shelving units. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
	
Regarding Claim 45, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claims 19 and 44. Holmes further discloses the one or more codes comprise an optical barcode or a radio frequency identification (RFID) code ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle”).

Regarding Claims 47, 50, and 52, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claims 1, 19 and 25 respectively.  Brazeau further teaches: 
	the labeled bin, container, shelf, shelving unit, or section is movable within the inventory ([0018] “a robot can retrieve a shelving unit comprising one or more inventory items and delivery it to a work station” where at [0043] Brazeau teaches that storage containers may be labeled with “bar code, RFID tag, or other labeling means”).  
Holmes teaches a system for storing a pharmaceutical medication and inputting relevant information to create a record, but do not explicitly state that the labeled bin, container, shelf, shelving unit or section are movable within the inventory. Lyon teaches this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Holmes/Chudy/Brazeau/Lyon with these teachings of Brazeau, be able to move the labeled containers/bins/shelves etc. with the motivation of enabling the containers to be used for order fulfillment or restocking ([0018]).  
Regarding Claim 48, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1.  Holmes/Chudy do not teach after storing the portion of the item in the labeled bin, container, shelf, shelving unit, or section: placing the labeled bin, container, shelf, shelving unit, or section back in the inventory, however, Brazeau further teaches: 
	after storing the portion of the item in the labeled bin, container, shelf, shelving unit, or section: placing the labeled bin, container, shelf, shelving unit, or section back in the inventory ([0018] “a robot can retrieve a shelving unit comprising one or more inventory items and delivery it to a work station, for example, for fulfillment of an order or restocking. The robot can then return the shelving unit”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, to modify the combined teachings of Holmes/Chudy/Brazeau/Lyon with these teachings of Brazeau, to place the labeled bin, container or shelf containing a pharmaceutical medication back into the inventory after placing the pharmaceutical medication into the bin, container or shelf, with the motivation of replenishing inventory items (Brazeau at [0031]).

Regarding Claim 49, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1.  Chudy further teaches the portion of the pharmaceutical medication is stored in the labeled bin, container, shelf, shelving unit, or section manually by a user ([0080] “Referring now to FIGS. 1, 3A, 4A, 5A, 6, 7A-7C and 8, OPS system 75 assists the user in rapidly and accurately identifying the storage location (e.g., locations 37-59) into which each pharmaceutical product container (e.g., container 13-19) is to be placed, picked from or returned to after fulfillment of a patient prescription”; [0081] “In the examples of FIGS. 7A-7C, the user is being prompted to pick or place from the storage location (e.g., locations 37-59) at row 4, column 1 of the indicated drawer”).  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Chudy with the combined teachings of Holmes/Chudy/Brazeau/Lyon, since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A; see MPEP 2143). It can be seen that each element claimed is present in either Chudy or Holmes. Manually placing pharmaceutical mediation in a labeled bin, container or shelf (as taught by Chudy) does not change or the medication inventory storage and retrieval system of Holmes. Retrieving mediation inventory from storage would be performed the same way whether the inventory was stocked manually or by a machine. Since the functionalities of the elements in Chudy and Holmes do not interfere with each other, the results of the combination would be predictable.	

Regarding Claim 51 and Claim 55, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claims 19 and 25, respectively.  Chudy further teaches the at least portion of the one or more pharmaceutical medications is retrieved by a user going to one or more locations in the inventory based on one or more location identifiers ([0080] “Referring now to FIGS. 1, 3A, 4A, 5A, 6, 7A-7C and 8, OPS system 75 assists the user in rapidly and accurately identifying the storage location (e.g., locations 37-59) into which each pharmaceutical product container (e.g., container 13-19) is to be placed, picked from or returned to after fulfillment of a patient prescription”; [0081] “In the examples of FIGS. 7A-7C, the user is being prompted to pick or place from the storage location (e.g., locations 37-59) at row 4, column 1 of the indicated drawer”).  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Chudy with the combined teachings of Holmes/Chudy/Brazeau/Lyon, since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A; see MPEP 2143). It can be seen that each element claimed is present in either Chudy or Holmes. Retrieving a pharmaceutical by a user going to one or more locations in inventory (as taught by Chudy) does not change or the medication inventory storage, retrieval and dispensing system of Holmes. Dispensing medication inventory from storage would be performed the same way whether the inventory was retrieved by a user going to the location or by a machine. Since the functionalities of the elements in Chudy and Holmes do not interfere with each other, the results of the combination would be predictable.	
	 
Regarding Claim 54, Holmes/Chudy/Brazeau/Lyon disclose the limitations of Claim 25. Holmes further discloses retrieving the at least portion of the pharmaceutical medication from the bin, container, shelf, shelving unit, or section is performed by moving the bin, container, shelf, shelving unit, or section using a robot, conveyor, or other automated device ([0007] “The method comprises…obtaining prescription information, the prescription information including a medication type, determining a shelf location of a container having the medication type, retrieving the container from the identified shelf location…and removing the container from the port to fill the prescription”; [0110] teaches use of robotic arm: “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10… The transfer mechanism 140 moves the robotic arm 144 and the carrying device 142 to the location on the shelving system 100 (875) of the desired inventory. The carrying device 142 picks up the piece of inventory, and the transfer mechanism 140 moves the robotic arm 144, the carrying device 142, and the inventory to the port 608. When the inventory is aligned with the port 608, the carrying device 142 releases the piece of inventory onto the scale 622 of the port 608…the port interface door 624 opens to allow the user to remove the inventory item from the port 608”; it is disclosed at various places that the medication container is labeled, see [0007] “reading a label on the container”, [0008] “reading a label on the inventory item to identify a medication type”, [0105] “the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label”). 
Holmes does not explicitly disclose the following, but Chudy, which is directed to a method and system for adaptive storage and management of pharmaceuticals in a pharmacy, does teach the following: 
labeled bin, container, shelf, shelving unit, or section in a bin, container, shelf or shelving unit ([0071] teaches that a barcode is affixed (e.g., labeled) to each storage location which reads on the claim language of a labeled bin, container, shelf, etc.). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the noted features of Chudy with teaching of Holmes since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A, see MPEP 2143). It can be seen that each element claimed is present in either Holmes or Chudy. Providing labeling on a bin, container, shelf or shelving unit for medication storage (as taught by Chudy) does not change or affect the normal functionality of a bin, container, shelf or shelving unit for medication storage of Holmes. Using a bin, container, shelf or shelving unit to store medications in an inventory would be performed the same way even with the addition of labels on the bins, containers, shelves and shelving units. Since the functionalities of the elements in Holmes and Chudy do not interfere with each other, the results of the combination would be predictable.
 
Regarding Claim 56, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses the created record further identifies a name and quantity of the pharmaceutical medication ([0105] “The inventory items are typically loaded into the device 10, 600, 802 while remaining in its native packaging, as provided by the manufacturer… The scale 622 (882), the platform 612 (880), or the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label. The scanner 626 (881) scans the inventory item and sends the information received to the server 804… The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory”). 

Regarding Claim 58, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 56. Holmes further discloses the quantity of the pharmaceutical medication is derived from the medication identification code by the device ([0091] “The fill prescription module 892 compares the read data on the label and the weight to information in the NDC database 834 or other database to determine if the appropriate number of pills remains in the bottle after filling the prescription” where [0105] teaches that NDC is National Drug Code). 

Regarding Claims 59, 61, and 64 Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1, 19 and 25 respectively. Holmes further discloses the medication identification code includes, identifies, or indicates one or more of: Prescription Number (Rx), serial number, lot or batch number, National Drug Code (NDC), Universal Product Code (UPC), International Article Number (EAN), Generic Product Identifier (GPI), Generic Code Number (GCN), Generic Sequence Number (GSN), and Product Identifier (Holmes [0064] “each pharmaceutical product delivered to a pharmacy includes a label 114 with a standardized bar code, which typically includes a National Drug Code number (“NDC”). The NDC is a unique 10 or 11-digit, 3-segment number that identifies the labeler, product, and trade package size of a drug product…the pharmaceutical product can be identified by the NDC on the label 114...reference herein to the NDC and identification of a pharmaceutical product by its NDC applies to any standardized bar code that identifies the pharmaceutical product”). 

Regarding Claim 60, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 2. Holmes further teaches the documentation associated with the received pharmaceutical medication comprises one or more of medication packaging, order invoice(s), order receipt(s), shipping manifest(s), packing slip(s), transaction statement(s), transaction information, and transaction history. ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package” – Examiner is interpreting to read on “medication packaging”.

Regarding Claim 62 , Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19.  Holmes further discloses: 
a medication identification code corresponding to the pharmaceutical medications is inputted in (b) ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”);
wherein a name and strength of the pharmaceutical medications is inferred by the device based on the inputted13 sf-4313893Application No.: 16/133,603Docket No.: 87883-20002.00medication identification code ([0105] “The visual system scanner 626 (881) can image the inventory physically to determine the size (diameter, height, etc.) and shape of the bottle. This allows the server 804 to make calculations regarding available space so as to minimize open space on the shelves 102 (876) with respect to both width and height when choosing a location for the bottle. The visual system scanner 626 (881) can also record a visual image of the inventory labels and using cognitive capacity software, the system can read the characters on the labels. The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory”); 
and wherein the corresponding name and strength of the pharmaceutical medications is filtered, sorted and/or grouped in (d) (see [0105] as cited above; [0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package. The bottles being stocked remain in the original manufacturer package. This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; Examiner is interpreting this limitation that either one of “filtered, sorted and/or grouped” or “displayed…” is required to fulfill claim language, as such, the applied art reads on providing the corresponding name and strength of the medication(s) with the location identifier); or displayed with the plurality of records (e).  
 

Regarding Claim 65, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 25.  Holmes further discloses: 
a medication identification code corresponding to the pharmaceutical medications is inputted in (a) ([0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package”);
wherein a name and strength of the pharmaceutical medications is inferred by the device based on the inputted13 sf-4313893Application No.: 16/133,603Docket No.: 87883-20002.00medication identification code ([0105] “The visual system scanner 626 (881) can image the inventory physically to determine the size (diameter, height, etc.) and shape of the bottle. This allows the server 804 to make calculations regarding available space so as to minimize open space on the shelves 102 (876) with respect to both width and height when choosing a location for the bottle. The visual system scanner 626 (881) can also record a visual image of the inventory labels and using cognitive capacity software, the system can read the characters on the labels. The server 804 and/or database 832 stores the visual images of the labels for pharmacy records (which can be in the form of a PDF or the like) and extracts, analyzes, and stores the information read from the labels, such as the type of medication, the strength of medication, and the amount of medication in the bottle (i.e., number of tablets, volume of liquid, etc.) or reads the National Drug Code (NDC) and determines information from a table or directory”); 
and wherein the corresponding name and strength of the pharmaceutical medications is filtered, sorted and/or grouped in (d) (see [0105] as cited above; [0084] “The stock module 884 also instructs the device 802 to read or scan a National Drug Code (NDC) barcode label on the bottle and to store the read data in the server 804 and/or database 832. The NDC database 834 includes data such as manufacturer, type of drug, count, and type of package. The bottles being stocked remain in the original manufacturer package. This read data can be associated with a particular location within the device 802 based on where the bottle is specifically located”; Examiner is interpreting this limitation that either one of “filtered, sorted and/or grouped” or “displayed…” is required to fulfill claim language, as such, the applied art reads on providing the corresponding name and strength of the medication(s) with the location identifier); or displayed with the plurality of records (e).  

Regarding Claim 67, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Homes further discloses storing the at least portion of the pharmaceutical medication in the labeled bin, container, shelf, shelving unit, or section is performed by moving the […labeled…] bin, container, shelf, shelving unit, or section using a robot, conveyor, or other automated device ([0007] “The method comprises…obtaining prescription information, the prescription information including a medication type, determining a shelf location of a container having the medication type, retrieving the container from the identified shelf location…and removing the container from the port to fill the prescription”; [0110] teaches use of robotic arm: “To access and remove the inventory from within the pharmaceutical storage and retrieval device 10… The transfer mechanism 140 moves the robotic arm 144 and the carrying device 142 to the location on the shelving system 100 (875) of the desired inventory. The carrying device 142 picks up the piece of inventory, and the transfer mechanism 140 moves the robotic arm 144, the carrying device 142, and the inventory to the port 608. When the inventory is aligned with the port 608, the carrying device 142 releases the piece of inventory onto the scale 622 of the port 608…the port interface door 624 opens to allow the user to remove the inventory item from the port 608”; it is disclosed at various places that the medication container is labeled, see [0007] “reading a label on the container”, [0008] “reading a label on the inventory item to identify a medication type”, [0105] “the arm 144 (872) rotates to move the inventory item into the desired orientation to provide access to the scanner 626 (881) or the bottle is positioned in such a way that the scanner 626 (881) can read the information on the label”).
	Holmes teaches a shelf location for a medication in inventory, as shown above. Holmes does not teach that the shelf is a […labeled…] bin, container, shelf, shelving unit. Brazeau does teach labeling storage containers such as bins (Brazeau at [0043] teaches that storage containers such as bins may be labeled with “bar code, RFID tag, or other labeling means”).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was filed to combine the noted features of Brazeau with teaching of Holmes since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the labeled storage unit (bin, container, shelf) of Brazeau reference for the storage shelf of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
Regarding Claim 68 and 71, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1 and 19, respectively. Holmes further discloses wherein the inputted first data further identify the expiration date of the pharmaceutical medication.  (Holmes [0106] “In some embodiments, the user can utilize the monitor 812 to input additional information (at 338) regarding the inventory item into the server 804, including the type, size, expiration date, Lot number, etc.)”

Regarding Claim 70, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 1. Holmes further discloses after (k): updating a record of at least a portion of the pharmaceutical medication(s) in the memory of the electronic device to reduce quantity of the stored portion based on the dispensed portion. ([0092] “The pharmacist can use the list to verify what is currently in the device 802…the device 802 maintains a record of all prescriptions filled and thus, the remaining number of pills remaining in each bottle”). 
	 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of Van Ooyen et al (US Publication 20120004770A1). 

Regarding Claim 17, Holmes/Chudy/Brazeau/Lyon do not explicitly teach, but Van Ooyen, which is directed to a vending machine that communicates with a remote station to deliver a labeled container from storage containing a product such as medicaments, does teach the following: 
at least a portion of the inventory is cooler than room temperature ([0083] teaches “FIG. 14 illustrates a side sectional view of an example of a back end drug vault module of the automated apparatus implementation disclosed herein, with…a controlled refrigerated bottom section”).
Holmes/Chudy/Brazeau/Lyon teach a system for storing a pharmaceutical medication and inputting data related to the drug including name, quantity and location to create an inventory record. H Holmes/Chudy/Brazeau/Lyon do not explicitly disclose temperature storage conditions.  Van Ooyen teaches a system that stores and dispenses items such as medications which require refrigeration. 	
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify Holmes/Chudy/Brazeau/Lyon with the teachings of Van Ooyen, because some medications require refrigeration for storage and can be rendered ineffective if stored outside of their temperature range (e.g., if outside such range by two to eight degrees Celsius) (Van Ooyen [0284]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of Broussard et al (US Publication 20040138921A1). 

Regarding Claim 22, Holmes/Chudy/Brazeau/Lyon do not teach the following, but Broussard, which is directed to an integrated pharmacy system that creates a substitution reference list with medical equivalents for automatically filling prescriptions, does teach the following:
the location identifier provided in (e) identifies a location of a generic or therapeutic equivalent of at least a portion of the one or more pharmaceutical medication(s) from the order received in (a), ([0060] teaches “After the prescription information is entered in operation 202, the prescription information as well as substitution rules (for example, medical item equivalencies as established by the pharmacy) may be used to create a substitution reference list in operation 204. In the current embodiment, the server 12 may apply one or more substitution rules to the prescription information to create the substitution reference list. The substitution reference list identifies the requested drug (i.e., the drug prescribed by the treating physician) and any equivalent drugs that may be dispensed in place of the requested drug”) – e.g., identifying generic for a prescribed medication; [0064] teaches “In the case of non-automated equipment, the dispensing information may include a simple identification of a location, or it may include an identification of a location together with the operation of pick lighting” – e.g., identifying location) and wherein the generic or therapeutic equivalent of at least a portion of the one or more pharmaceutical medications is retrieved in (f) and dispensed in (g) ([0060]-[0063] describes identifying an equivalent; [0064] teaches “In the case of non-automated equipment, the dispensing information may include a simple identification of a location, or it may include an identification of a location together with the operation of pick lighting and/or the operation of locks in the case of locked cabinets. In the case of automated equipment, the dispensing information typically includes all information needed for the automated equipment to automatically dispense the drug”).
Holmes/Chudy/Brazeau/Lyon teach a system for dispensing a medication that includes receiving an order for a medication, receiving a location indicator for where it is located in storage, retrieving the medication and dispensing it.  Holmes teaches that the system is used for filling prescriptions ([0007]), but does not disclose that generics or therapeutic alternatives may be used. Broussard does teach creating and maintaining a substitution list with therapeutic equivalents for a medication, and selecting an item identified on the substitution list to fill a prescription.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Brazeau/Lyon with the teachings of Broussard, to select a medication to be dispensed based on item availability, expiration date, or inventory management (Broussard [0061]). 

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1), in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of Rouaix (US Patent 8175925B1), further in view of Skuvault.com Article “Amazon Warehouses: Learn How to Harness Chaos for Efficiency (hereinafter “Skuvault”).

Regarding Claim 32, Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 19.  Holmes further discloses 
(g) comprises dispensing the retrieved portion of the pharmaceutical medications ([0089] “After the carriage system 865 retrieves the bottle, it places the bottle in the first port 842. The fill prescription module 892 instructs the scanner 826 to read the label on the bottle. The fill prescription module 892 compares the read data from the label with the selected prescription. If there is a match, the device 802 activates the door 850 to open so the pharmacy personnel can retrieve the bottle”).
Holmes/Chudy/Brazeau/Lyon do not disclose the following, however, Rouaix, which is directed to position-based item identification for storing items in an inventory area, does teach the following: 
(e) comprises displaying (1) two or more record(s) associated with the at least portion of the pharmaceutical medication(s) in the inventory, each record comprising location identifier(s) corresponding to the location of the at least portion of the pharmaceutical medication(s) in the inventory (Col 3 lines 37-41 teach “the picking agent may utilize a communication device configured to present picking instructions, including the location of the inventory area in which the item is stored” (reads on “record”), “and information representing the item's position within the inventory area” (reads on a second “record”); (Col 3 lines 41-44 teach “The presented position information may include a description of the item's position with reference to the overall inventory area or relative to other items in the same inventory area, in some embodiments”, where position information is comprised of inventory area and information representing the item’s position within the inventory area, as cited above in Col 3 lines 37-41; Col 12 line 65-Col 13 line1 teaches “Position and/or pattern information may be provided to each agent to aid in locating items within the inventory areas”).
Holmes/Chudy/Brazeau/Lyon teach a method of storing pharmaceutical inventory in random locations, and identifying the pharmaceutical items by location. Holmes teaches a robotic arm that retrieves items, but does not explicitly teach that location identifiers are provided.  Rouaix teaches a warehouse inventory method in which items are randomly stored and located by position; Rouaix does explicitly teach that two or more location identifiers for a particular item in inventory are provided from an electronic device.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Brazeau/Lyon with the teachings of Rouaix, and provide two or more location identifiers for a stored pharmaceutical medication, in order to facilitate efficient location of an item (Rouaix Col 11 lines 9-12). 
Holmes/Chudy/Brazeau/Lyon/Rouaix do not explicitly teach the following, but Skuvault, which is directed to how Amazon utilizes chaotic storage in its inventory operations, does teach the following: 
(2) a suggested path for retrieving at least a portion of the pharmaceutical medication(s) from the inventory based on the two or more location identifiers (“Picking” section, first paragraph: “Data collected on products and locations is used to map out the most optimal routes for pickers.” Skuvault embedded video, time 1:10, frame reads: “When an order comes in, a computer finds the fastest route for all of the items to be picked up”, frame included as reference);
(f) comprises retrieving the at least portion of the one or more pharmaceutical medication(s) from the labeled bin, container, shelf, shelving unit or section in a bin, container, shelf or shelving unit according to the suggested path (“Picking” section, second paragraph: “instead of running all over the warehouse to fulfill orders, management software will tell employees how many orders need to be picked, where it is, and the best route to get it”. See also Skuvault embedded video, time 1:10: “When an order comes in, a computer finds the fastest route for all of the items to be picked up”; frame included as reference; Video, at time 0:08 shows shelving unit where each compartment has a label showing its unique location identifier, frame included as reference; embedded video at time frames 0:00-0:05 shows labeled shelves, e.g., at 0:02, shelf location labeled 124D153 can be seen adjacent to shelf location labeled 124D152); and
Holmes/Chudy/Brazeau/Lyon/Rouaix teach a system for storing inventory in random locations and using two or more location identifiers to locate the inventory.  Holmes/Chudy/Brazeau/Lyon/Rouaix do not explicitly teach that a system provides a suggested path for retrieving the items.  Skuvault does teach that the system provides a suggested path to use for retrieving the items. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Brazeau/Lyon/Rouaix with the teachings of Skuvault to advise pickers about which routes to take in order to fulfill multiple orders in the shortest amount of time (“Amazon and Chaotic Storage” section, fourth paragraph).  

Claims 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Publication 20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of Hill et al (US Publication 20060149587A1).  

Regarding Claim 38, Holmes/Chudy/Brazeau/Lyon do not disclose the following, but Hill, which is directed to an automated system and method of processing prescriptions, does teach updating a record of the portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate pending or received status ([0042] teaches “central fill system 108 adds a central fill queue record to the transaction record being processed. The added central fill queue record includes a unique central fill queue identifier, the date and time the prescription request was received, the identity of the local pharmacy in pharmacy system 106 that originated the prescription request, the prescription request information, and a “pending” status flag”).
	Holmes/Chudy/Brazeau/Lyon teach a system for storing and dispensing pharmaceutical medication inventory.  Holmes does not teach associating a pending or retrieved status with a medication. Hill does teach a method of filling prescriptions in which a record associated with a medication is updated to show a “pending status flag” if there is enough medication on hand to fill the request.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes/Chudy/Brazeau/Lyon with the teachings of Hill, to provide record that it has been determined there is enough inventory available on-hand to fill a request and the order fulfillment process is continuing (Hill [0042]). 

Regarding Claim 41, Holmes/Chudy/Brazeau/Lyon do not disclose the following, but Hill, which is directed to an automated system and method of processing prescriptions, does teach updating a record of at least a portion of the one or more pharmaceutical medications in the memory of the electronic device to indicate the pending or retrieved portion as pending or retrieved ([0042] teaches “central fill system 108 adds a central fill queue record to the transaction record being processed. The added central fill queue record includes a unique central fill queue identifier, the date and time the prescription request was received, the identity of the local pharmacy in pharmacy system 106 that originated the prescription request, the prescription request information, and a “pending” status flag”).
	Holmes/Chudy/Brazeau/Lyon do teaches a system for storing and dispensing pharmaceutical medication inventory. Holmes does not teach associating a pending or retrieved status with a medication. Hill does teach a method of filling prescriptions in which a record associated with a medication is updated to show a “pending status flag” if there is enough medication on hand to fill the request.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Holmes/Chudy/Brazeau/Lyon with the teachings of Hill, to provide record that it has been determined there is enough inventory available on-hand to fill a request and the order fulfillment process is continuing (Hill [0042]). 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of Reiner (US Publication 20160378950).

Regarding Claim 57 Holmes/Chudy/Brazeau/Lyon teach the limitations of Claim 56. Reiner further teaches the quantity of the pharmaceutical medication is inputted by a user ([0104] “certain data elements require mandatory data input by the licensed individual tasked with dispersal (e.g., pharmaceutical agent, manufacturer, dosage, quantity)”. 
	Holmes/Chudy/Brazeau/Lyon teach a system for storing inventory in which the drug name and quantity are inputted but do not teach that the quantity is inputted by a user.  Reiner does teach manual entry of quantity of a dug. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify Holmes/Chudy/Brazeau/Lyon with these teachings of Reiner to enter quantity by a user, for purposes of tracking inventory levels (Reiner [0108]). 

Claims 69 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of De La Huerga et al (US Publication US20080093448A1) 

Regarding Claim 69 and 72, Holmes/Chudy/Brazeau/Lyon do not teach the following, but De La Huerga, which is directed to a method and system for tracki.png and verifying medication, does teach the expiration date of the pharmaceutical medication is derived from the medication identification code ([0054] “The database retrieves the stored medication information and can use the medication code or the medication identifier to obtain additional container status information (expiration information…) from the same or other databases”). 
Holmes/Chudy/Brazeau/Lyon teach a method of storing pharmaceutical medications and creating a record involving a medication identification code, but do not disclose that the expiration date is derived from the medication identification code.  De La Huerga teaches this.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Holmes/Chudy/Brazeau/Lyon with these teachings of De La Huerga to allow expiration date of medication to be derived from the medication ID code, with the motivation of indicating that the medication has exceeded its expiration date so that the pharmacy can be notified to quarantine the container ([0041]).
Claims 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US20110184751A1) in view of Chudy (US Publication 20100030667A1), further in view of Brazeau et. al. (US Publication 20160236867A1), further in view of Lyon et. al. (US Publication 20170217683A1), further in view of Louie et al (US Publication 20160110518A1), further in view of student.passassured.com article “Calculations, Doses and Dosage Regimens” (herein after ‘Calculations’). 

Regarding Claim 73 and 74, Holmes/Chudy/Brazeau/Lyon do not teach the following, but Louie, which is directed to a system for filling, tracking and verifying pharmacy supply containers, does teach wherein the expiration date is based at least in part on quantity and frequency of administration from the received order ([0042] “If desired, the computer system can also update the UDI information of the individual prescription order 14 and the supply container 33 with a user entered or pharmacy pre-selected configurable date. Preferably, this configurable date is earlier than the expiration date of the medication contained in the respective individual prescription order 14 and supply container 33, and it is selected to give a patient or customer a reasonable time to use the medication before it will expire” – teaches that configurable date is selected in a way to allow customer to use medication in a “reasonable amount of time” to use the medication before it expires. 
Louie teaches that a ‘configurable date’ is selected to allow a customer a reasonable amount of time to consume medication before it expires. Louie may not explicitly teach that the expiration date is based at least in part on quantity and frequency of administration of the received order.  Calculations article teaches that quantity and frequency of administration can be used to determine the duration the medication will last until a refill is needed (see Example 1, “2 caps/day x 10 days = 20 capsules”; if 20 capsules and 2 caps/day are the known variables, one could solve to determine the supply would last 10 days before a refill was needed). If the expiration date as taught by Louie is selected to give the customer a reasonable amount of time to consume before expiration, it would be obvious to base this date on the expected duration of treatment as determined by medication quantity and frequency of administration, as taught by Calculations.   
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was filed to combine the noted features of Calculations with teaching of Louie since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the calculation of how long a prescription will last by multiplying quantity and frequency of administration of Calculations for the “configurable date” of Louie. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
 

Response to Applicant’s Remarks/Arguments
Please note: When referencing Applicant’s response, all references are to page numbers as printed. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive.  
	On pages 17, Applicant summarizes the 101 rejections. On page 18, Regarding Step 2A Prong 1, Applicant asserts that the steps recited in the amended claims, under their broadest reasonable interpretation, do not over methods related to managing personal behavior or relationships or interactions between people.  Examiner respectfully disagrees. The claims as drafted are directed to managing personal behavior or interactions in which an individual stores and retrieves a pharmaceutical medication in an inventory; see 101 section above for detailed 101 analysis. 
	Starting at the bottom of page 18 Applicant cites to the Step 2A Prong 2 of Alice/Mayo test and asserts that the claim are not directed to an abstract idea.  Applicant argues, on page 19, “the amended claims recite a combination of elements that integrates the recited steps into a practical application” and cites to MPEP 2106.4(d)(I).  Examiner respectfully disagrees that the claims present a combination of elements that integrate the steps into a practical application. 
	Applicant argues that the claims recite a “particular electronic device having a specific type of database”. Examiner respectfully disagrees that these constitute “particular machines”.  See para. [0126] of Applicant’s specification: “the database system described can be implemented as a single database, a distributed database, a collection of distributed databases, a database with redundant online or offline backups or other redundancies, or the like, and can include a distributed database or storage network and associated processing intelligence”; para. [0121] “FIG. 6 depicts an exemplary electronic device, computing system 600, with a number of components that can be used to perform the above-described processes. The main system 602 includes a motherboard 604 having an 1/0 section 606, one or more central processing units  (CPU) 608, and a memory section 610, which may have a flash memory card 612 related to it. The 1/0 section 606 is connected to a display 624, a keyboard 614, a disk storage unit 616, and a media drive unit 618. The media drive unit 618 can read/write a computer-readable medium 620, which can contain programs 622 and/or data”; [0122] “The computer program may be written, for example, in a general-purpose programming language (e.g., Javascript, Python, Go, Rust, Pascal, C, C++, Java) or some specialized application-specific language”.  As described, both the electronic device and database are presented at a high level of detail. See MPEP 2106.05(b), particularly, part (I) which states: It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine”.  As described, the Applicant’s electronic device is merely a general purpose computer performing normal computer tasks such as storing information in a database and searching the database to retrieve records.  
	Regarding argument of a “particular physical inventory made up of labeled bins, containers, shelves, shelving units or sections”, Examiner notes that the claim is not directed to an inventive concept in storage systems. As shown by the prior art of record, storage systems with removable, labeled bins were known in the art at the time of filing.  
	Regarding argument that “both of these elements are integrated inseparably within the claim: the machine is designed to provide a convenient way to filter, group, and/or sort search results by pharmaceutically relevant parameters”, Examiner notes that the electronic device is merely being used as a tool for entering data and searching and displaying results.  An individual could also enter data into a log book manually, later search for a particular medication in a logbook and then record results which meet particular search criteria.  
	On page 20, Applicant asserts that like the claims at issue in BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349, 119 USPQ2d 1236, 1241 (Fed Cir. 2016), the amended claims reflect “an inventive concept in the non-conventional and non-generic arrangement of specific components, by combining specific database functionalities with a specific type of physical inventory” (emphasis Applicant). Examiner respectfully disagrees that the instant claims are analogous to the claims in BASCOM. The claims in BASCOM were found to be eligible at Step 2B by the Federal Circuit because they presented a “technology-based solution” of filtering content on the Internet that overcame the disadvantages of prior art filtering systems and that amounted to significantly more than the recited abstract idea (see MPEP 2106.06(b)).  As discussed in earlier Office Actions, Applicant has not provided a disclosure of prior art systems and how the claimed invention provides a technological solution or improvement to deficiencies in prior art systems.  Accordingly, this argument is not persuasive.  	At bottom of page 19, Applicant argues that the steps are integrated into a practical application “because they are tied to use with a specific type of non-conventional pharmaceutical inventory”. Examiner respectfully disagrees that this comprises a practical application; see MPEP 2106.04(d) regarding integration of judicial exceptions into a practical application. The claimed invention amounts to storing inventory and creating a record, searching for inventory by a parameter, and returning a results list of inventory meeting the search criteria. No practical application is present.  Regarding Applicant’s assertions of “specific database functionalities with a specific type of physical inventory”, Examiner disagrees. As described, the database merely utilizes a look-up scheme to retrieve information stored in the memory by using a filter such as expiration date.  Applicant has not cited to any portions of specification that show how their particular database provides technological improvements to prior art systems.  
	At bottom of page 20-top of page 21, Applicant cites to Step 2B of the Alice/Mayo test and submits that the amended claims recite additional elements that amount to significantly more than a judicial exception.  Examiner respectfully disagrees.  Regarding Applicant’s citation to 2106.05 and evaluating additional elements to determine whether they amount to an inventive concept, Examiner notes that Applicant has not argued any particular claim elements as additional elements or argued how they amount to more than a judicial exception.  As shown above in 101 Section, the only additional element identified was outputting the search results to a display which does not integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.  Applicant argues that when considered as a whole, the claims reflect an inventive concept which allows the user to choose what to retrieve from the system. Examiner notes that per MPEP 2106.05(I), novelty is of no relevance to determining subject matter eligibility under 101. 
	The claims do not recite any improvements to the functioning of a computer itself.  The features described in second paragraph on page 21 (searching for an item, filtering in a particular way, and returning a list of results) is merely a database look-up scheme applied to a particular field of use (pharmaceutical medications in an inventory).  Examiner further notes that with respect to the “specific database functionalities” and purported improvements of claimed invention, Applicant has not provided evidence of technical problems with existing databases or demonstrated how their database itself functions better than other systems.  
	Regarding last paragraph on page 21 onto page 22, Applicant asserts that this combination is “highly non-conventional” for managing a pharmaceutical inventory. The combination of references demonstrate that all of these elements were known in the art at the time of filing and are not unconventional applications.  	
For these reasons, the 101 rejection is maintained.  


103 Rejections
 Applicant’s arguments with respect to Independent Claim(s) 1, 19 and 25 have been fully considered but are not persuasive. 
Applicant’s arguments with respect the following limitations in claims 1, 19 and 25 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument: retrieving from the rest of the inventory a labeled bin, container, shelf, shelving unit or section in a bin, container, shelf or shelving unit corresponding to the location identifier; wherein the labeled bin, container, shelf shelving unit or section in a bin, container, shelf or shelving unit is retrievable from the rest of the inventory, and based on the filtering, sorting, and/or grouping, displaying a plurality of records associated with at least a portion of the pharmaceutical medications in the inventory, each record of the plurality comprising a location identifier corresponding to the at least portion of the pharmaceutical medications that identifies the location of the at least portion of the pharmaceutical medications in the inventory. New grounds of rejection for these limitations have been necessitated by amendment.  
Regarding arguments on page 22, Applicant notes that claims 1, 19, 25 have been amended to specify “filtering, sorting, and/or grouping "a plurality of search results" associated with pharmaceutical medication(s) in the inventory, wherein the plurality of search results are filtered, sorted, and/or grouped based at least in part on expiration date and one or more of location identifier and quantity”, and argues that the combination of references does not teach or suggest the methods of the amended claim language.  As shown above in 103 section, Examiner has added citations to the Chudy reference ([0012], [0020], [0136], [0138]-[0140]) which read on the broadest reasonable interpretation of this claim language and address a “plurality of search results” which filter, sort and/or group results by expiration date, quantity and location. Paras. [0012] and [0020] taken together teach that a record is created in a database for every container entered into inventory, even if multiple containers of the same medication exist ([0012] “The inventory of pharmaceutical product containers will include full containers, partially-full containers and may include multiple containers for the same pharmaceutical product but with different quantities, lot numbers and expiration dates”; [0020] “A database record of the storage location of each container is created when each container is placed into storage”). Para. [0136] teaches that each database entry includes a storage location and medication stored there. Para. [0138] teaches how an individual can search for a prescription in inventory to locate a medication which entails use of the database. Para. [0139] teaches “At block 233, controller 63 determines the storage location (e.g., locations 37-59) at which a pharmaceutical product container (e.g., containers 13-19) containing the required product is located”.  If each container of medication entered into inventory has its own record as taught by [0012] and [0020], and the system determines that containers 13-19 contain the required product using database entries, then the search results have been filtered, sorted or grouped to make this determination of containers 13-19.  Paras. [0138]-[0140] further teach filtering, sorting or grouping by expiration date, quantity and location.  Therefore, this argument is not persuasive.  
Regarding Applicant’s arguments beginning at page 23 and continuing onto page 24 (p. 23, “Both Holmes and Chudy describe systems in which the system, not the user, either automatically retrieves medications from the inventory itself or automatically indicates to the user what to retrieve from inventory”), it appears that Applicant is arguing a particular or intended interpretation of the claims that is narrower than what is actually being claimed.  Nothing in the current claim language reflects allowing the user to choose what to retrieve from inventory. As such, the applied art reads on the broadest reasonable interpretation of the claims. Further, Examiner notes that Applicant appears to be arguing an intended use of the claim and as such, the intended use of allowing a user to choose what to retrieve does not carry patentable weight.  Regarding argument pertaining to a plurality of search results on page 24, citations have been added to show which references map to this particular portion of claim language. 
On page 27, Applicant argues the Schofield reference in Claim 3 and argues that “a user retrieving items from the Amazon warehouse inventory (i.e., the "picker") is not provided the ability to select which particular items to retrieve from the inventory.” The discussion above with respect to independent claim and the user having a choice of which item to retrieve is equally applicable to Claim 3.  Though the citation has been updated to the Holmes reference, however, Examiner notes that nothing in the claim language requires a user to choose from multiple options of which product/location to pick.  The same rationale applies to argument pertaining to Claim 32 on page 28-29. Examiner further notes that Applicant appears to be arguing an intended use of these claim (allowing a user to select which items to pick) and as such, the intended use of a limitation does not carry patentable weight.
Regarding the rejection of all remaining dependent claims, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claims from which they depend. As such, the rejection of these claims is also maintained. 
	For these reasons, the 103 Rejections are maintained.  


CONCLUSION                                                                                                                                                                                                      
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  
The following relevant prior art not cited is made of record: 
US Publication 20150294387 to Karmazyn, which teaches enabling a user searching for a product on a smartphone and being provided with details including stock quantity and location within a store.  
US Patent 9242799B1 to O’Brien, which teaches dynamically reconfigurable inventory pods used in order fulfillment
US Publication 20160342917A1 to Surapaneni, which teaches a method for product tracking in a supply chain system
US Publication 20180197133A1 to Linke, which teaches a method of tracking inventory in a hospital by type, quantity and location 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Gregory Lultschik/Examiner, Art Unit 3626